 



Exhibit 10.1

EXECUTION COUNTERPART

REVOLVING CREDIT AGREEMENT

dated as of August 20, 2004

among

CHECKFREE CORPORATION, CHECKFREE SERVICES CORPORATION, AND
CHECKFREE INVESTMENT CORPORATION,
as Borrowers

THE LENDERS FROM TIME TO TIME PARTY HERETO

SUNTRUST BANK,
as Administrative Agent

BANK OF AMERICA, N.A.,
as Syndication Agent

and

KEYBANK NATIONAL ASSOCIATION,
US BANK
and
BNP PARIBAS,
as Documentation Agents

SUNTRUST CAPITAL MARKETS, INC.
as Joint Lead Arranger and Sole Book Runner

and

BANC OF AMERICA SECURITIES, LLC
as Joint Lead Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS; CONSTRUCTION
    1  
Section 1.1.Definitions
    1  
Section 1.2.Classifications of Loans and Borrowings
    22  
Section 1.3.Accounting Terms and Determination
    22  
Section 1.4.Terms Generally
    23  
ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS
    23  
Section 2.1.General Description of Facilities
    23  
Section 2.2.Revolving Loans
    23  
Section 2.3.Procedure for Revolving Borrowings
    24  
Section 2.4.Swingline Commitment
    24  
Section 2.5.Funding of Borrowings
    26  
Section 2.6.Interest Elections
    26  
Section 2.7.Optional Reduction and Termination of Commitments
    27  
Section 2.8.Repayment of Loans
    28  
Section 2.9.Evidence of Indebtedness
    28  
Section 2.10.Optional Prepayments
    29  
Section 2.11.Mandatory Prepayments
    29  
Section 2.12.Interest on Loans
    29  
Section 2.13.Fees
    30  
Section 2.14.Computation of Interest and Fees
    31  
Section 2.15.Inability to Determine Interest Rates
    31  
Section 2.16.Illegality
    32  
Section 2.17.Increased Costs
    32  
Section 2.18.Funding Indemnity
    33  
Section 2.19.Taxes
    34  
Section 2.20.Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    36  
Section 2.21.Letters of Credit
    37  
Section 2.22.Increase of Commitments; Additional Lenders
    41  
Section 2.23.Mitigation of Obligations
    43  
ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
    45  
Section 3.1.Conditions To Effectiveness
    45  
Section 3.2.Each Credit Event
    47  
Section 3.3.Delivery of Documents
    47  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    47  
Section 4.1.Existence; Power
    48  
Section 4.2.Organizational Power; Authorization
    48  
Section 4.3.Governmental Approvals; No Conflicts
    48  
Section 4.4.Financial Statements
    48  
Section 4.5.Litigation and Environmental Matters
    48  
Section 4.6.Compliance with Laws and Agreements
    49  
Section 4.7.Investment Company Act, Etc.
    49  
Section 4.8.Taxes
    49  
Section 4.9.Margin Regulations
    49  
Section 4.10.ERISA
    50  

 



--------------------------------------------------------------------------------



 



              Page

--------------------------------------------------------------------------------

Section 4.11.Ownership of Property
    50  
Section 4.12.Disclosure
    50  
Section 4.13.Labor Relations
    51  
Section 4.14.Subsidiaries
    51  
Section 4.15.Insolvency
    51  
Section 4.16.OFAC
    51  
Section 4.17.Patriot Act
    51  
ARTICLE V AFFIRMATIVE COVENANTS
    52  
Section 5.1.Financial Statements and Other Information
    52  
Section 5.2.Notices of Material Events
    53  
Section 5.3.Existence; Conduct of Business
    54  
Section 5.4.Compliance with Laws, Etc.
    54  
Section 5.5.Payment of Obligations
    54  
Section 5.6.Books and Records
    54  
Section 5.7.Visitation, Inspection, Etc.
    54  
Section 5.8.Maintenance of Properties; Insurance
    55  
Section 5.9.Use of Proceeds and Letters of Credit
    55  
Section 5.10.Additional Subsidiaries
    55  
Section 5.11.Further Assurances
    56  
Section 5.12.Information Regarding Collateral
    56  
ARTICLE VI FINANCIAL COVENANTS
    57  
Section 6.1.Net Leverage Ratio
    57  
Section 6.2.Fixed Charge Coverage Ratio
    57  
Section 6.3.Consolidated Net Worth
    57  
Section 6.4.Minimum EBITDA
    57  
Section 6.5.Minimum Cash Balance
    57  
ARTICLE VII NEGATIVE COVENANTS
    58  
Section 7.1.Indebtedness.
    58  
Section 7.2.Negative Pledge
    59  
Section 7.3.Fundamental Changes
    59  
Section 7.4.Investments, Loans, Etc.
    60  
Section 7.5.Restricted Payments
    62  
Section 7.6.Sale of Assets
    62  
Section 7.7.Transactions with Affiliates
    62  
Section 7.8.Restrictive Agreements
    63  
Section 7.9.Hedging Transactions
    63  
Section 7.10.Amendment to Material Documents
    63  
Section 7.11.Accounting Changes
    64  
ARTICLE VIII EVENTS OF DEFAULT
    64  
Section 8.1.Events of Default
    64  
ARTICLE IX THE ADMINISTRATIVE AGENT
    66  
Section 9.1.Appointment of Administrative Agent
    66  
Section 9.2.Nature of Duties of Administrative Agent
    67  
Section 9.3.Lack of Reliance on the Administrative Agent
    68  
Section 9.4.Certain Rights of the Administrative Agent
    68  

ii



--------------------------------------------------------------------------------



 



              Page

--------------------------------------------------------------------------------

Section 9.5.Reliance by Administrative Agent
    68  
Section 9.6.The Administrative Agent in its Individual Capacity
    68  
Section 9.7.Successor Administrative Agent
    68  
Section 9.8.Authorization to Execute other Loan Documents
    69  
Section 9.9.Syndication Agent; Documentation Agents
    69  
ARTICLE X MISCELLANEOUS
    69  
Section 10.1.Notices
    69  
Section 10.2.Waiver; Amendments
    71  
Section 10.3.Expenses; Indemnification
    72  
Section 10.4.Successors and Assigns
    74  
Section 10.5.Governing Law; Jurisdiction; Consent to Service of Process
    76  
Section 10.6.WAIVER OF JURY TRIAL
    77  
Section 10.7.Right of Setoff
    77  
Section 10.8.Counterparts; Integration
    77  
Section 10.9.Survival
    78  
Section 10.10.Severability
    78  
Section 10.11.Confidentiality
    78  
Section 10.12.Interest Rate Limitation
    79  
Section 10.13.Waiver of Effect of Corporate Seal
    79  
ARTICLE XI CROSS GUARANTY
    79  
Section 11.1.Cross Guaranty
    79  
Section 11.2.Waivers by Borrowers
    80  
Section 11.3.Benefit of Guaranty
    80  
Section 11.4.Waiver of Subrogation, Etc.
    80  
Section 11.5.Election of Remedies
    80  
Section 11.6.Limitation
    81  
Section 11.7.Contribution with Respect to Guaranty Obligations
    81  
Section 11.8.Liability Cumulative
    82  

iii



--------------------------------------------------------------------------------



 



Schedules

         
Schedule I
  -   Applicable Margin and Applicable Percentage
Schedule 4.5
  -   Environmental Matters
Schedule 4.14
  -   Subsidiaries
Schedule 7.1
  -   Outstanding Indebtedness
Schedule 7.2
  -   Existing Liens
Schedule 7.4
  -   Existing Investments
Schedule 7.7
  -   Transactions with Affiliates
Schedule 7.8
  -   Agreements with Restrictive Covenants

Exhibits

         
Exhibit A
  -   Form of Revolving Credit Note
Exhibit B
  -   Form of Swingline Note
Exhibit C
  -   Form of Assignment and Acceptance
Exhibit D
  -   Form of Subsidiary Guaranty Agreement  
Exhibit 2.3
  -   Form of Notice of Revolving Borrowing
Exhibit 2.4
  -   Form of Notice of Swingline Borrowing
Exhibit 2.6
  -   Form of Continuation/Conversion
Exhibit 5.1(c)
  -   Form of Compliance Certificate

iv



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT

          THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of August 20, 2004, by and among CHECKFREE CORPORATION, a Delaware
corporation (the “Parent”), CHECKFREE SERVICES CORPORATION, a Delaware
corporation (“Services”), and CHECKFREE INVESTMENT CORPORATION, a Nevada
corporation (“Checkfree Investment”; and together with the Parent and Services,
each a “Borrower” and collectively, the “Borrowers”), the several banks and
other financial institutions from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”), and as swingline
lender (the “Swingline Lender”).

W I T N E S S E T H:

          WHEREAS, the Borrowers have requested that the Lenders establish a
$185,000,000 revolving credit facility in favor of the Borrowers;

          WHEREAS, subject to the terms and conditions of this Agreement, the
Lenders, to the extent of their respective Commitments as defined herein, are
willing severally to establish the requested revolving credit facility in favor
of the Borrowers.

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrowers, the Lenders, Administrative Agent,
the Issuing Bank and the Swingline Lender agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

          Section 1.1. Definitions. In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):

          “Account Debtor” shall mean any Person who is obligated under an
Account.

          “Accounts” shall mean, for any Person, all “accounts” (as defined in
the UCC), now or hereafter owned or acquired by such Person or in which such
Person now or hereafter has or acquires any rights and, in any event, shall mean
and include, without limitation, (a) all accounts receivable, contract rights,
book debts, notes, drafts and other obligations or indebtedness owing to such
Person arising from the sale or lease of goods or other property by it or the
performance of services by it (including, without limitation, any such
obligation which might be characterized as an account, contract right or general
intangible under the Uniform Commercial Code in effect in any jurisdiction),
(b) all of such Person’s rights in, to and under all purchase and sales orders
for goods, services or other property, and all of such Person’s rights to any
goods, services or other property represented by any of the foregoing (including
returned or repossessed goods and unpaid sellers’ rights of rescission,
replevin, reclamation and rights to stoppage in transit), (c) all monies due to
or to become due to such Person under all contracts for the sale, lease or
exchange of goods or other property or the performance of services by it

 



--------------------------------------------------------------------------------



 



(whether or not yet earned by performance on the part of such Person), and
(d) all collateral security and guarantees of any kind given to such Person with
respect to any of the foregoing.

          “ACH Master Agreements” shall mean, collectively, ACH Master Agreement
#1 and Future ACH Master Agreements.

          “ACH Master Agreement #1” shall mean that certain Master Agreement,
dated as of August 5, 2003, by and among Services, SunTrust Bank and Bastogne.

          “ACH Program Documents” shall mean the ACH Master Agreements, and all
other documents and agreements by and among Services or one of its Affiliates
and either ACH Provider, relating to the ACH Programs.

          “ACH Programs” shall mean all programs and arrangements among
Services, its affiliates and any ACH Provider to provide ACH Services.

          “ACH Provider” shall mean either SunTrust Bank or Bank of America,
N.A. or any other Lender, as providers to Services or its affiliates of ACH
Services.

          “ACH Services” shall mean the provision of access, through the use of
routing and transit numbers, to the ACH processing, clearing and settlement
capability offered by the Federal Reserve Bank.

          “Additional Lender” shall have the meaning given to such term in
Section 2.22.

          “Adjusted LIBO Rate” shall mean, with respect to each Interest Period
for a Eurodollar Borrowing, the rate per annum obtained by dividing (a) LIBOR
for such Interest Period by (b) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage.

          “Administrative Questionnaire” shall mean, with respect to each
Lender, an administrative questionnaire in the form prepared by the
Administrative Agent and submitted to the Administrative Agent duly completed by
such Lender.

          “Affiliate” shall mean, as to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person. For purposes of
this definition, “Control” shall mean the power, directly or indirectly, either
to (a) vote 10% or more of securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(b) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise.
The terms “Controlling”, “Controlled by”, and “under common Control with” have
meanings correlative thereto.

          “Aggregate Revolving Commitment Amount” shall mean the aggregate
principal amount of the Aggregate Revolving Commitments from time to time. On
the Closing Date, the Aggregate Revolving Commitment Amount equals $185,000,000.

          “Aggregate Revolving Commitments” shall mean, collectively, all
Revolving Commitments of all Lenders at any time outstanding.

2



--------------------------------------------------------------------------------



 



          “Aggregate Subsidiary Threshold” shall mean (i) for Consolidated
EBITDA, an amount equal to seventy-five percent (75%) of Consolidated EBITDA of
the Parent and its Subsidiaries for the most recent Fiscal Quarter as shown on
the financial statements most recently delivered or required to be delivered
pursuant to Section 5.1(a) or (b), as the case may be and (ii) cash, Permitted
Investments, short and long term investments, accounts receivable and fixed
assets, an amount equal to seventy-five percent (75%) of the consolidated cash,
Permitted Investments, short and long term investments, accounts receivable and
fixed assets of the Parent and its Subsidiaries for the most recent Fiscal
Quarter as shown on the financial statements most recently delivered or required
to be delivered pursuant to Section 5.1(a) or (b), as the case may be.

          “Applicable Lending Office” shall mean, for each Lender and for each
Type of Loan, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type of Loan in the Administrative Questionnaire
submitted by such Lender or such other office of such Lender (or an Affiliate of
such Lender) as such Lender may from time to time specify to the Administrative
Agent and the Borrowers as the office by which its Loans of such Type are to be
made and maintained.

          “Applicable Margin” shall mean, as of any date, with respect to
interest on all Revolving Loans outstanding on any date or the letter of credit
fee, as the case may be, a percentage per annum determined by reference to the
applicable Leverage Ratio from time to time in effect as set forth on Schedule
I; provided, that a change in the Applicable Margin resulting from a change in
the Leverage Ratio shall be effective on the second Business Day after which the
Parent delivers the financial statements required by Section 5.1(a) or (b) and
the Compliance Certificate required by Section 5.1(c); provided further, that if
at any time the Parent shall have failed to deliver such financial statements
and such Compliance Certificate when so required, the Applicable Margin shall be
at Level IV as set forth on Schedule I until such time as such financial
statements and Compliance Certificate are delivered, at which time the
Applicable Margin shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Margin from the Closing Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending September
30, 2004 are required to be delivered shall be at Level II as set forth on
Schedule I.

          “Applicable Percentage” shall mean, as of any date, with respect to
the commitment fee as of any date, the percentage per annum determined by
reference to the applicable Leverage Ratio in effect on such date as set forth
on Schedule I; provided, that a change in the Applicable Percentage resulting
from a change in the Leverage Ratio shall be effective on the second Business
Day after which the Parent delivers the financial statements required by Section
5.1(a) or (b) and the Compliance Certificate required by Section 5.1(c);
provided further, that if at any time the Parent shall have failed to deliver
such financial statements and such Compliance Certificate, the Applicable
Percentage shall be at Level IV as set forth on Schedule I until such time as
such financial statements and Compliance Certificate are delivered, at which
time the Applicable Percentage shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Percentage for the commitment fee
from the Closing Date until the financial statements and Compliance Certificate
for the Fiscal Quarter ending September 30, 2004 are required to be delivered
shall be at Level II as set forth on Schedule I.

3



--------------------------------------------------------------------------------



 



          “Approved Fund” shall mean any Person (other than a natural Person)
that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

          “ARC Transmission Agreement” shall mean that certain ARC Transmission
Services Agreement, dated as of August 20, 2004, between Services and SunTrust
Bank.

          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit C attached hereto or any other form approved by
the Administrative Agent.

          “Availability Period” shall mean the period from the Closing Date to
the Termination Date.

          “Base Rate” shall mean the higher of (a) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (b) the Federal Funds Rate, as
in effect from time to time, plus one-half of one percent (0.50%). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.

          “Bastogne” shall mean Bastogne, Inc., a Nevada corporation.

          “Borrowing” shall mean a borrowing consisting of (i) Loans of the same
Class and Type, made, converted or continued on the same date and in case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

          “Business” shall mean Services’ bill payment service for Subscribers
and the collection and disbursement services provided by Bastogne in connection
therewith.

          “Business Day” shall mean (i) any day other than a Saturday, Sunday or
other day on which commercial banks in Atlanta, Georgia are authorized or
required by law to close and (ii) if such day relates to a Borrowing of, a
payment or prepayment of principal or interest on, a conversion of or into, or
an Interest Period for, a Eurodollar Loan or a notice with respect to any of the
foregoing, any day on which dealings in Dollars are carried on in the London
interbank market.

          “Capital Expenditures” shall mean for any period, without duplication,
(i) the additions to property, plant and equipment and other capital
expenditures of the Parent and its Subsidiaries that are (or upon acquisition
would be) set forth on a consolidated statement of cash flows of the Parent for
such period prepared in accordance with GAAP and (ii) Capital Lease Obligations
incurred by the Parent and its Subsidiaries during such period.

4



--------------------------------------------------------------------------------



 



          “Capital Lease Obligations” of any Person shall mean all obligations
of such Person to pay rent or other similar amounts under any lease (or other
arrangement conveying the right to use) of real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

          “Capital Stock” shall mean any non-redeemable capital stock (or in the
case of a partnership or limited liability company, the partners’ or members’
equivalent equity interest) of the Parent or any of its Subsidiaries (to the
extent issued to a Person other than the Parent), whether common or preferred.

          “Change in Control” shall mean the occurrence of one or more of the
following events: (a) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Parent to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof), (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) of 30% or more of the outstanding shares of the voting stock of the
Parent; or (c) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Parent by Persons who were neither (i)
nominated by the current board of directors or (ii) appointed by directors so
nominated; or (d) the failure of the Parent to own and control, directly or
indirectly, 100% of the issued and outstanding capital stock of any other
Borrower (unless otherwise permitted hereunder).

          “Change in Law” shall mean (a) the adoption of any applicable law,
rule or regulation after the date of this Agreement, (b) any change in any
applicable law, rule or regulation, or any change in the interpretation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (c) compliance by any Lender (or its Applicable Lending Office) or
the Issuing Bank (or for purposes of Section 2.17(b), by such Lender’s or the
Issuing Bank’s parent corporation, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.

          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment or a Swingline Commitment.

          “Closing Date” shall mean the date on which the conditions precedent
set forth in Section 3.1 and Section 3.2 have been satisfied or waived in
accordance with Section 10.2.

          “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.

5



--------------------------------------------------------------------------------



 



          “Collateral” shall mean all tangible and intangible property of any
Loan Party that is the subject of a Lien granted pursuant to a Loan Document to
the Collateral Agent for the benefit of the Secured Parties to secure the whole
or any part of the Obligations or any Guarantee thereof, and shall include,
without limitation, all casualty insurance proceeds and condemnation awards with
respect to any of the foregoing.

          “Collateral Agent” shall mean SunTrust Bank, in its capacity as
collateral agent for the Secured Parties.

          “Commitment” shall mean a Revolving Commitment or a Swingline
Commitment or any combination thereof (as the context shall permit or require).

          “Compliance Certificate” shall mean a certificate from the principal
financial officer of the Parent in the form of, and containing the
certifications set forth in, the certificate attached hereto as Exhibit 5.1(c).

          “Consolidated EBITDA” shall mean, for the Parent and its Subsidiaries
for any period, an amount equal to the sum of (i) Consolidated Net Income for
such period plus (ii) to the extent deducted in determining Consolidated Net
Income for such period, (A) Consolidated Interest Expense, (B) income tax
expense determined on a consolidated basis in accordance with GAAP,
(C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, (D) write-downs of in-process research and development
costs determined on a consolidated basis in accordance with GAAP,
(E) non-recurring cash charges for severance determined on a consolidated basis
in accordance with GAAP in an amount not to exceed 5% of Consolidated EBITDA
(excluding this clause (E)), (F) non-cash charges incurred in connection with
the issuance of stock options and (G) all other non-recurring non-cash charges,
including, without limitation, non-cash charges incurred in connection with the
issuance by Parent of warrants, determined on a consolidated basis in accordance
with GAAP, in each case for such period; provided, however, that with respect to
any Person, or substantially all of the assets of a Person, that is no longer a
Subsidiary of the Parent or its Subsidiaries or became a Subsidiary of the
Parent or its Subsidiaries, or was merged with or consolidated into, or acquired
by, the Parent or its Subsidiaries during such period, Consolidated EBITDA shall
also exclude or include, as the case may be, subject to the Administrative
Agent’s reasonable satisfactory review, the Consolidated EBITDA of such Person
or the Consolidated EBITDA attributable to such assets of such Person during
such period as if such Person or assets were sold or acquired as of the first
day of such period.

          “Consolidated EBITDAR” shall mean, for the Parent and its Subsidiaries
for any period, an amount equal to the sum of (i) Consolidated EBITDA for such
period and (ii) Consolidated Lease Expense for such period.

          “Consolidated Fixed Charges” shall mean, for the Parent and its
Subsidiaries for any period, the sum (without duplication) of (i) Consolidated
Interest Expense for such period and (ii) Consolidated Lease Expense for such
period.

          “Consolidated Interest Expense” shall mean, for the Parent and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total

6



--------------------------------------------------------------------------------



 



interest expense in connection with Indebtedness, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Obligations during such period (whether or
not actually paid or received during such period).

          “Consolidated Lease Expense” shall mean, for the Parent and its
Subsidiaries for any period, the aggregate amount of fixed and contingent
rentals payable with respect to leases of real and personal property (excluding
Capital Lease Obligations) determined on a consolidated basis in accordance with
GAAP for such period.

          “Consolidated Net Income” shall mean, for the Parent and its
Subsidiaries for any period, the net income (or loss) of the Parent and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, excluding therefrom (to the extent otherwise included therein)
(i) any extraordinary gains or losses, (ii) any gains attributable to write-ups
of assets, (iii) any equity interest of the Parent or any Subsidiary of the
Parent in the unremitted earnings of any Person that is not a Subsidiary and
(iv) any income (or loss) of any Person or assets of any Person accrued after
the date such Person ceased to be a Subsidiary or such assets were sold or
otherwise disposed of by such Person; provided, however, that Consolidated Net
Income shall include therein (to the extent otherwise excluded therefrom) any
income (or loss) of any Person accrued prior to the date it became a Subsidiary,
or was merged into or consolidated with the Parent or any Subsidiary, or the
date that such Person’s assets are acquired by the Parent or any Subsidiary.

          “Consolidated Net Worth” shall mean, as of any date, (i) the total
assets of the Parent and its Subsidiaries that would be reflected on the
Parent’s consolidated balance sheet as of such date prepared in accordance with
GAAP, after eliminating all amounts properly attributable to minority interests,
if any, in the stock and surplus of Subsidiaries, minus the sum of (i) the total
liabilities of the Parent and its Subsidiaries that would be reflected on the
Parent’s consolidated balance sheet as of such date prepared in accordance with
GAAP and (ii) the amount of any write-up in the book value of any assets
resulting from a revaluation thereof or any write-up in excess of the cost of
such assets acquired reflected on the consolidated balance sheet of the Parent
as of such date prepared in accordance with GAAP.

          “Consolidated Total Debt” shall mean, as of any date, all Indebtedness
of the Parent and its Subsidiaries measured on a consolidated basis on such
date, excluding Indebtedness of the type described in clause (xi) of the
definition of Indebtedness.

          “Consolidated Total Net Debt” shall mean, as of any date,
(i) Consolidated Total Debt, less (ii) all cash, cash equivalents and marketable
securities of the Parent and its Subsidiaries, as determined in accordance with
GAAP to the extent maintained in domestic deposit accounts or investment
accounts.

          “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property in
which it has an interest is bound.

7



--------------------------------------------------------------------------------



 



          “Copyright” shall have the meaning assigned to such term in the
Security Agreement.

          “Default” shall mean any condition or event that, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.

          “Default Interest” shall have the meaning set forth in
Section 2.12(c).

          “Dollar(s)” and the sign “$” shall mean lawful money of the United
States of America.

          “Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

          “Electronic Commerce Services Division” shall mean any division of
Services’ businesses which provides or supports services related to any
electronic commerce transactions or services, including, without limitation, the
Business and the Services’ bill presentment business.

          “Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a
Lender; (iii) an Approved Fund; and (iv) any other Person (other than a natural
Person) approved by the Administrative Agent, the Issuing Bank, and unless an
Event of Default has occurred and is continuing, the Parent (each such approval
not to be unreasonably withheld or delayed). If the consent of the Parent to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in Section 10.4(b)(i)), the Parent shall be deemed to have given its consent
five Business Days after the date notice thereof has actually been delivered by
the assigning Lender (through the Administrative Agent) to the Parent, unless
such consent is expressly refused by the Parent prior to such fifth Business
Day.

          “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.

          “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of any Borrower or any Subsidiary
directly or indirectly resulting from or based upon (i) any actual or alleged
violation of any Environmental Law, (ii) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(iii) any actual or alleged exposure to any Hazardous Materials, (iv) the
Release or threatened Release of any Hazardous Materials or (v) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

          “Equipment” shall mean all equipment, machinery, apparatus, fittings,
fixtures and other tangible personal property of every kind and description used
in the Electronic

8



--------------------------------------------------------------------------------



 



Commerce Services Division of Services or owned by Services or in which Services
has an interest, and all parts, accessories and special tools and all increases
and accessions thereto and substitutions and replacements therefor.

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute.

          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrowers, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

          “ERISA Event” shall mean (i) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (ii)
the existence with respect to any Plan of an “accumulated funding deficiency”
(as defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (iii) the filing pursuant to Section 412(d) of the Code or Section
303(d) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (iv) the incurrence by the Parent or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Parent or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Parent or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Parent or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Parent or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

          “Eurodollar” when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the Adjusted LIBO Rate.

          “Eurodollar Reserve Percentage” shall mean the aggregate of the
maximum reserve percentages (including, without limitation, any emergency,
supplemental, special or other marginal reserves) expressed as a decimal
(rounded upwards to the next 1/100th of 1%) in effect on any day to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
(or any Governmental Authority succeeding to any of its principal functions)
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D). Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D. The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

          “Event of Default” shall have the meaning provided in Article VIII.

9



--------------------------------------------------------------------------------



 



          “Excluded Taxes” shall mean with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of any Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (C) is attributable to such Foreign Lender’s failure to
comply with Section 2.19(e).

          “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average rounded upwards, if necessary, to the next 1/100th
of 1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

          “Fee Letter” shall mean that certain fee letter, dated as of April 9,
2004, executed by SunTrust Capital Markets, Inc. and SunTrust Bank and accepted
by Parent.

          “Fiscal Quarter” shall mean any fiscal quarter of the Parent.

          “Fiscal Year” shall mean any fiscal year of the Parent.

          “Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated EBITDAR to (b) Consolidated Fixed Charges, in each case
measured for the four consecutive Fiscal Quarters ending on or immediately prior
to such date.

          “Foreign Lender” shall mean any Lender that is not a United States
person under Section 7701(a)(3) of the Code.

          “Foreign Subsidiary” shall mean any Subsidiary that is organized under
the laws of a jurisdiction other than one of the fifty states of the United
States or the District of Columbia.

          “Future ACH Master Agreements” shall mean agreements entered into
after the Closing Date between Checkfree Services and a Lender for the provision
of ACH Services.

          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a consistent basis and subject to the terms of
Section 1.3.

10



--------------------------------------------------------------------------------



 



          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

          “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (iv) as an
account party in respect of any letter of credit or letter of guaranty issued in
support of such Indebtedness or obligation; provided, that the term “Guarantee”
shall not include endorsements for collection or deposits in the ordinary course
of business. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the primary obligation in respect of
which Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” used as a verb has a corresponding meaning.

          “Hazardous Materials” shall mean all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

          “Hedging Obligations” of any Person shall mean any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

          “Hedging Transaction” of any Person shall mean any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into by such Person that is a rate swap, basis swap, forward rate transaction,
commodity swap, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collateral transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

11



--------------------------------------------------------------------------------



 



          “Indebtedness” of any Person shall mean, without duplication (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business, (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above,
(viii) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any common stock of such
Person, (x) Off-Balance Sheet Liabilities and (xi) all Hedging Obligations. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor.

          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

          “Information Memorandum” shall mean the Confidential Information
Memorandum dated April, 2004 relating to the Borrowers and the transactions
contemplated by this Agreement and the other Loan Documents.

          “Intellectual Property Security Agreement” shall mean the Amended and
Restated Intellectual Property Security Agreement, dated as of the date hereof,
executed by Services in favor of the Collateral Agent.

          “Intercreditor Agreement” shall mean that certain Intercreditor
Agreement, dated as of the date hereof, by and among the Secured Parties and
acknowledged by the Borrowers.

          “Interest Period” shall mean with respect to (i) any Swingline
Borrowing, such period as the Swingline Lender and the Borrowers shall mutually
agree, and (ii) any Eurodollar Borrowing, a period of one, two, three or six
months; provided, that:

      (i) the initial Interest Period for such Borrowing shall commence on the
date of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

      (ii) if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;

      (iii) any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar

12



--------------------------------------------------------------------------------



 



month at the end of such Interest Period shall end on the last Business Day of
such calendar month; and

      (iv) no Interest Period may extend beyond the Termination Date.

          “Investment Services Division” shall mean the division of Services’
business which provides or supports a range of investment portfolio management
services to financial institutions, including broker dealers, money managers and
investment advisors.

          “Issuing Bank” shall mean SunTrust Bank or any other Lender, each in
its capacity as an issuer of Letters of Credit pursuant to Section 2.21.

          “LC Commitment” shall mean that portion of the Aggregate Revolving
Commitments that may be used by the Borrowers for the issuance of Letters of
Credit in an aggregate face amount not to exceed $20,000,000.

          “LC Disbursement” shall mean a payment made by the Issuing Bank
pursuant to a Letter of Credit.

          “LC Documents” shall mean the Letters of Credit and all applications,
agreements and instruments relating to the Letters of Credit.

          “LC Exposure” shall mean, at any time, the sum of (i) the aggregate
undrawn amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrowers at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

          “Lenders” shall have the meaning assigned to such term in the opening
paragraph of this Agreement and shall include, where appropriate, the Swingline
Lender and each Additional Lender that joins this Agreement pursuant to Section
2.22.

          “Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.21 by the Issuing Bank for the account of the Borrowers pursuant to
the LC Commitment.

          “Leverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated Total Debt as of such date to (ii) Consolidated EBITDA for the
four consecutive Fiscal Quarters ending on or immediately prior to such date.

          “LIBOR” shall mean, for any applicable Interest Period with respect to
any Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate
per annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is unavailable for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the

13



--------------------------------------------------------------------------------



 



rate of interest determined by the Administrative Agent to be the average
(rounded upward, if necessary, to the nearest 1/100th of 1%) of the rates per
annum at which deposits in Dollars are offered to the Administrative Agent two
(2) Business Days preceding the first day of such Interest Period by leading
banks in the London interbank market as of 10:00 a.m. (Atlanta, Georgia time)
for delivery on the first day of such Interest Period, for the number of days
comprised therein and in an amount comparable to the amount of the Eurodollar
Loan of the Administrative Agent.

          “Lien” shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement, or other arrangement having the practical effect of the
foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).

          “Loan Documents” shall mean, collectively, this Agreement, the Notes
(if any), the LC Documents, the Subsidiary Guaranty Agreement, the Security
Documents, the Intercreditor Agreement, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates, the Fee Letter, all
landlord waivers and consents, bailee agreements and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing.

          “Loan Parties” shall mean the Borrowers and the Subsidiary Loan
Parties.

          “Loans” shall mean all Revolving Loans and Swingline Loans in the
aggregate or any of them, as the context shall require.

          “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
a material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities or prospects of
the Parent and of the Parent and its Subsidiaries taken as a whole, (ii) the
ability of the Loan Parties to perform any of their respective obligations under
the Loan Documents, (iii) the rights and remedies of the Administrative Agent,
the Issuing Bank, the Swingline Lender and the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.

          “Material Indebtedness” shall mean Indebtedness (other than the Loans
and Letters of Credit) or Hedging Obligations of the Parent or any of its
Subsidiaries in an aggregate principal amount exceeding $10,000,000. For
purposes of determining the amount of attributed Indebtedness from Hedging
Obligations, the “principal amount” of any Hedging Obligations at any time shall
be the Net Mark-to-Market Exposure of such Hedging Obligations at such time.

          “Material Subsidiary” shall mean at any time any direct or indirect
Subsidiary of the Parent having: (a) assets in an amount equal to at least 10%
of the total assets of the Parent and its Subsidiaries determined on a
consolidated basis as of the last day of the most recent

14



--------------------------------------------------------------------------------



 



Fiscal Quarter at such time; or (b) Consolidated EBITDA (measured for such
Subsidiary on a stand-alone basis) in an amount equal to at least 10% of
Consolidated EBITDA of the Parent and its Subsidiaries on a consolidated basis
for the 12-month period ending on the last day of the most recent Fiscal Quarter
at such time. Notwithstanding the foregoing, “Material Subsidiary” shall not
include any SPVs.

          “Material Domestic Subsidiary” shall mean any Domestic Subsidiary that
is also a Material Subsidiary or that owns a Material Subsidiary.

          “Merchants” shall mean individual and business merchants that Bastogne
is authorized and directed to pay by any Subscriber, and any financial
institutions to which Subscriber Funds (as such term is defined in the ACH
Master Agreement #1) are transferred in order to effect payments to such
individual and business merchants.

          “Moody’s” shall mean Moody’s Investors Service, Inc.

          “Multiemployer Plan” shall have the meaning set forth in Section
4001(a)(3) of ERISA.

          “Net Leverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated Total Net Debt as of such date to (ii) Consolidated EBITDA for the
four consecutive Fiscal Quarters ending on or immediately prior to such date;
provided, however, that with respect to the calculation of Net Leverage Ratio
pursuant to Section 3.2(c), Indebtedness outstanding under this Agreement will
be measured as of such date but all other Consolidated Total Net Debt shall be
measured as of the last day of the most recently ended fiscal month for which
the Borrower has closed its books, which the Borrower agrees to do promptly in
accordance with past practice.

          “Net Mark-to-Market Exposure” of any Person shall mean, as of any date
of determination with respect to any Hedging Obligation, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising from
such Hedging Obligation. “Unrealized losses” shall mean the fair market value of
the cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

          “Notes” shall mean, collectively, the Revolving Credit Notes and the
Swingline Note.

          “Notices of Borrowing” shall mean, collectively, the Notices of
Revolving Borrowing and the Notices of Swingline Borrowing.

          “Notice of Conversion/Continuation” shall mean the notice given by the
Parent to the Administrative Agent in respect of the conversion or continuation
of an outstanding Borrowing as provided in Section 2.6(b).

          “Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

15



--------------------------------------------------------------------------------



 



          “Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4(b).

          “Obligations” shall mean all amounts owing by the Borrowers to the
Collateral Agent, the Administrative Agent, the Issuing Bank or any Lender
(including the Swingline Lender) pursuant to or in connection with this
Agreement or any other Loan Document, including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to any Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses of the Collateral Agent, the Administrative Agent, the Issuing Bank
and all Lenders (including all fees and expenses of counsel to the Collateral
Agent, the Administrative Agent, the Issuing Bank and any Lender (including the
Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and all
Hedging Obligations owed to the Collateral Agent, the Administrative Agent, any
Lender or any of their Affiliates incurred in order to limit interest rate or
fee fluctuation with respect to the Loans and Letters of Credit, and all
obligations and liabilities incurred in connection with collecting and enforcing
the foregoing, together with all renewals, extensions, modifications or
refinancings thereof.

          “Off-Balance Sheet Liabilities”of any Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any Synthetic Lease Obligation or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

          “OSHA” shall mean the Occupational Safety and Health Act of 1970, as
amended from time to time, and any successor statute.

          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

          “Parent” shall mean CheckFree Corporation, a Delaware corporation.

          “Participant” shall have the meaning set forth in Section 10.4(d).

          “Patent” shall have the meaning assigned to such term in the Security
Agreement.

          “Payment Office” shall mean the office of the Administrative Agent
located at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other
location as to which the Administrative Agent shall have given written notice to
the Parent and the other Lenders.

16



--------------------------------------------------------------------------------



 



          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA, and any successor entity performing similar functions.

          “Perfection Certificate” shall have the meaning assigned to such term
in the Security Agreement.

          “Permitted Acquisitions” shall mean the acquisition by any Borrower or
any Subsidiary thereof of all or substantially all of the business or a line of
business (whether by the acquisition of Capital Stock, assets or a combination
thereof) of any other Person; provided, that (i) such business or line of
business is in the same, a substantially related or a complimentary line of
business as the business of the Borrowers and their Subsidiaries, taken as a
whole, conducted on the Closing Date, (ii) such acquisition is made with the
approval of the board of directors of the Person to be acquired, (iii) both
before and immediately after giving pro forma effect to any such acquisition
(A) no Default or Event of Default shall have occurred and be continuing and
(B) all representations and warranties contained herein and in the other Loan
Documents would be true and correct in all material respects, (iv) immediately
after giving pro forma effect to such acquisition as though the acquisition had
closed on the first day of the most recently ended four consecutive Fiscal
Quarter period for which financial statements have been delivered pursuant to
Section 5.1, the Borrowers would be in compliance with the financial covenants
contained in Article VI as of the most recent Fiscal Quarter in respect of which
the Parent is required to have delivered a Compliance Certificate pursuant to
Section 5.1(c); (v) the total cash consideration paid in connection with all
such acquisitions during the most recently ended four consecutive Fiscal Quarter
period for which financial statements have been delivered pursuant to
Section 5.1 shall not exceed 50% of Consolidated EBITDA for such four Fiscal
Quarter period (excluding for purposes of this calculation the Person, assets or
line of business being acquired), and (vi) the total consideration paid in
connection with all such acquisitions during the most recently ended four
consecutive Fiscal Quarter period for which financial statements have been
delivered pursuant to Section 5.1 shall not exceed 75% of Consolidated EBITDA
for such four Fiscal Quarter period (excluding for purposes of this calculation
the Person, assets or line of business being acquired).

          “Permitted Encumbrances” shall mean:

      (i) Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;

      (ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and similar Liens arising by operation of law in the ordinary course
of business for amounts not yet due or which are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

      (iii) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

17



--------------------------------------------------------------------------------



 



      (iv) deposits or pledges to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

      (v) judgment and attachment liens not giving rise to an Event of Default
or Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
and

      (vi) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Parent and its Subsidiaries taken as a
whole;

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

          “Permitted Investments” shall mean:

      (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

      (ii) commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;

      (iii) certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

      (iv) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;

      (v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above; and

      (vi) any Investments made pursuant to the Investment policy for Subscriber
Funds, as adopted on January 31, 2002.

          “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.

18



--------------------------------------------------------------------------------



 



          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Parent or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

          “Pro Rata Share” shall mean, with respect to the Revolving Commitment
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Revolving Commitment (or if such Revolving Commitment has been
terminated or expired or the Loans have been declared to be due and payable,
such Lender’s Revolving Credit Exposure), and the denominator of which shall be
the sum of the Revolving Commitments of all Lenders (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, all Revolving Credit Exposure of all Lenders).

          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.

          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.

          “Required Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments at such time or if the
Lenders have no Revolving Commitments, then Lenders holding more than 50% of the
Revolving Credit Exposure.

          “Requirement of Law” for any Person shall mean the articles or
certificate of incorporation, bylaws, partnership certificate and agreement, or
limited liability company certificate of organization and agreement, as the case
may be, and other organizational and governing documents of such Person, and any
law, treaty, rule or regulation, or determination of a Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

          “Responsible Officer” shall mean any of the president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer or a vice president of any Borrower or such other representative of
any Borrower as may be designated in writing by any one of the foregoing; and,
with respect to the financial covenants only, the chief financial officer or the
treasurer of the Parent.

          “Restricted Payment” shall have the meaning set forth in Section 7.5.

19



--------------------------------------------------------------------------------



 



          “Revolving Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Revolving Loans to the Borrowers and to
participate in Letters of Credit and Swingline Loans in an aggregate principal
amount not exceeding the amount set forth with respect to such Lender on Annex
I, as such annex may be amended pursuant to Section 2.21, or in the case of a
Person becoming a Lender after the Closing Date through an assignment of an
existing Revolving Commitment, the amount of the assigned “Revolving Commitment”
as provided in the Assignment and Acceptance executed by such Person as an
assignee, as the same may be increased or deceased pursuant to terms hereof.

          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, LC Exposure and Swingline Exposure.

          “Revolving Credit Note” shall mean a promissory note of the Borrowers
payable to the order of a requesting Lender in the principal amount of such
Lender’s Revolving Commitment, in substantially the form of Exhibit A.

          “Revolving Loan” shall mean a loan made by a Lender (other than the
Swingline Lender) to any Borrower under its Revolving Commitment, which may
either be a Base Rate Loan or a Eurodollar Loan.

          “S&P” shall mean Standard & Poor’s.

          “Secured Parties” shall mean the Collateral Agent, the Administrative
Agent, the Lenders, holders of Hedging Obligations that are Lenders or
Affiliates of Lenders at the time such Hedging Obligations are executed, and the
ACH Providers.

          “Security Agreement” shall mean that certain Amended and Restated
Security Agreement, dated as of the date hereof, executed by Services in favor
of the Collateral Agent.

          “Security Documents” shall mean, collectively, the Security Agreement,
the Intellectual Property Security Agreement, the Perfection Certificate, and
all other instruments and agreements now or hereafter securing the whole or any
part of the Obligations or any Guarantee thereof, all UCC financing statements,
fixture financing statements, and all other documents, instruments, agreements
and certificates executed and delivered by any Loan Party to the Collateral
Agent and the other Secured Parties in connection with the foregoing.

          “Software Division” shall mean the division of Services’ business
which provides software, and the maintenance, support and professional services
related thereto, to large financial service providers and other companies,
excluding any software or services related to or used in connection with the
Business or the Electronic Commerce Services Division.

          “SPV” shall mean Bastogne or any other special purpose bankruptcy
remote Subsidiary formed after the Closing Date.

          “Subscribers” shall mean the individual consumers and businesses that
have contracted with Services, or a financial institution, Merchant or other
service provider which has contracted with Services, for the bill payment
services of Services.

20



--------------------------------------------------------------------------------



 



          “Subsidiary” shall mean, with respect to any Person (the “parent”),
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power, or in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Parent.

          “Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty
Agreement, dated as of the date hereof and substantially in the form of Exhibit
D, made by certain Subsidiaries of the Parent in favor of the Collateral Agent
for the benefit of the Secured Parties.

          “Subsidiary Guaranty Supplement” shall mean each supplement
substantially in the form of Annex I to the Subsidiary Guaranty Agreement
executed and delivered by a Subsidiary of the Parent pursuant to Section 5.10.

          “Subsidiary Loan Party” shall mean any Subsidiary that executes or
becomes a party to the Subsidiary Guaranty Agreement.

          “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make Swingline Loans in an aggregate principal amount at any time
outstanding not to exceed $10,000,000.

          “Swingline Exposure” shall mean, with respect to each Lender, the
principal amount of the Swingline Loans in which such Lender is legally
obligated either to make a Base Rate Loan or to purchase a participation in
accordance with Section 2.4, which shall equal such Lender’s Pro Rata Share of
all outstanding Swingline Loans.

          “Swingline Lender” shall mean SunTrust Bank, or any other Lender that
may agree to make Swingline Loans hereunder.

          “Swingline Loan” shall mean a loan made to any Borrower by the
Swingline Lender under the Swingline Commitment.

          “Swingline Note” shall mean the promissory note of the Borrowers
payable to the order of the Swingline Lender in the principal amount of the
Swingline Commitment, substantially the form of Exhibit B.

          “Swingline Rate” shall mean, for any Interest Period, the rate as
offered by the Administrative Agent and accepted by the Parent. The Parent is
under no obligation to accept this rate and the Administrative Agent is under no
obligation to provide it.

21



--------------------------------------------------------------------------------



 



          “Synthetic Lease” shall mean a lease transaction under which the
parties intend that (i) the lease will be treated as an “operating lease” by the
lessee pursuant to Statement of Financial Accounting Standards No. 13, as
amended and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

          “Synthetic Lease Obligations” shall mean, with respect to any Person,
the sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication,
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.

          “Termination Date” shall mean the earliest of (i) August 20, 2007,
(ii) the date on which the Revolving Commitments are terminated pursuant to
Section 2.7 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

          “Trademark” shall have the meaning assigned to such term in the
Security Agreement.

          “Type”, when used in reference to a Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Base
Rate.

          “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial
Code as in effect from time to time in the State of Georgia.

          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.

          Section 1.2. Classifications of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g. a
“Revolving Loan” or “Swingline Loan”) or by Type (e.g. a “Eurodollar Loan” or
“Base Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”).
Borrowings also may be classified and referred to by Class (e.g. “Revolving
Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g.
“ Revolving Eurodollar Borrowing”).

          Section 1.3. Accounting Terms and Determination. Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Parent delivered pursuant to Section 5.1(a); provided, that if the Parent
notifies the Administrative Agent that the Borrowers wish to amend any covenant
in Article VI to eliminate the effect of any

22



--------------------------------------------------------------------------------



 



change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Parent that the Required Lenders wish to amend Article VI for such
purpose), then the Borrowers’ compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Parent and the Required Lenders.

          Section 1.4. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

          Section 2.1. General Description of Facilities. Subject to and upon
the terms and conditions herein set forth, (i) the Lenders hereby establish in
favor of the Borrowers a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrowers in accordance with Section 2.2, and (ii) the
Issuing Bank agrees to issue Letters of Credit in accordance with Section 2.21,
(iii) the Swingline Lender agrees to make Swingline Loans in accordance with
Section 2.4, and (iv) each Lender agrees to purchase a participation interest in
the Letters of Credit and the Swingline Loans pursuant to the terms and
conditions hereof; provided, that in no event shall the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and outstanding LC
Exposure exceed at any time the Aggregate Revolving Commitment Amount from time
to time in effect.

          Section 2.2. Revolving Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans to the
Borrowers, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s

23



--------------------------------------------------------------------------------



 



Revolving Commitment or (b) the aggregate Revolving Credit Exposures of all
Lenders exceeding the Aggregate Revolving Commitment Amount. During the
Availability Period, the Borrowers shall be entitled to borrow, prepay and
reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement; provided, that the Borrowers may not borrow or reborrow should there
exist a Default or Event of Default.

          Section 2.3. Procedure for Revolving Borrowings. The Parent shall give
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
(a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. (Atlanta, Georgia
time) one (1) Business Day prior to the requested date of each Base Rate
Borrowing and (y) prior to 11:00 a.m. (Atlanta, Georgia time) three (3) Business
Days prior to the requested date of each Eurodollar Borrowing. Each Notice of
Revolving Borrowing shall be irrevocable and shall specify: (i) the applicable
Borrower (which shall be deemed to be the Parent if no specification is made),
(ii) the aggregate principal amount of such Borrowing, (iii) the date of such
Borrowing (which shall be a Business Day), (iv) the Type of such Revolving Loan
comprising such Borrowing, and (v) in the case of a Eurodollar Borrowing, the
duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Revolving Borrowing shall
consist entirely of Base Rate Loans or Eurodollar Loans, as the Parent may
request. The aggregate principal amount of each Eurodollar Borrowing shall be
not less than $5,000,000 or a larger multiple of $1,000,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $1,000,000
or a larger multiple of $100,000; provided, that Base Rate Loans made pursuant
to Section 2.4 or Section 2.21(c) may be made in lesser amounts as provided
therein. At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed six. Promptly following the receipt of a Notice of Revolving
Borrowing in accordance herewith, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Revolving Loan to
be made as part of the requested Revolving Borrowing.

          Section 2.4. Swingline Commitment.

          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to each Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between (x) the Aggregate Revolving
Commitment Amount and (y) the aggregate Revolving Credit Exposures of all
Lenders; provided, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. The Borrowers shall
be entitled to borrow, repay and reborrow Swingline Loans in accordance with the
terms and conditions of this Agreement.

          (b) (i) The Parent shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 (a “Notice of Swingline Borrowing”)
prior to 10:00 a.m. (Atlanta, Georgia time) on the requested date of each
Swingline Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and
shall specify: (i) the applicable Borrower (which shall be deemed to be the
Parent if no specification is made), (ii) the principal amount of such Swingline
Loan, (iii) the date of such Swingline Loan (which shall be a Business Day) and
(iv) the account of the applicable Borrower to which the proceeds of such
Swingline Loan should be credited.

24



--------------------------------------------------------------------------------



 



The Administrative Agent will promptly advise the Swingline Lender of each
Notice of Swingline Borrowing. Each Swingline Loan shall accrue interest at the
Base Rate or any other interest rate as agreed between the Parent and the
Swingline Lender and shall have an Interest Period (subject to the definition
thereof) as agreed between the Parent and the Swingline Lender. The aggregate
principal amount of each Swingline Loan shall be not less than $100,000 or a
larger multiple of $50,000, or such other minimum amounts agreed to by the
Swingline Lender and the Parent. The Swingline Lender will make the proceeds of
each Swingline Loan available to the applicable Borrower in Dollars in
immediately available funds at the account specified by the Parent in the
applicable Notice of Swingline Borrowing not later than 1:00 p.m. (Atlanta,
Georgia time) on the requested date of such Swingline Loan.

          (c) The Swingline Lender, at any time and from time to time in its
sole discretion, may, on behalf of the Borrowers (which hereby irrevocably
authorizes and directs the Swingline Lender to act on their behalf), give a
Notice of Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.5, which will be used solely for the repayment of such Swingline Loan.

          (d) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender. If such Swingline Loan bears interest at a rate
other than the Base Rate, such Swingline Loan shall automatically become a Base
Rate Loan on the effective date of any such participation and interest shall
become payable on demand.

          (e) Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to
Section 2.4(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, any Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by any Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the

25



--------------------------------------------------------------------------------



 



amount of the unpaid participation for all purposes of the Loan Documents. In
addition, such Lender shall be deemed to have assigned any and all payments made
of principal and interest on its Loans and any other amounts due to it
hereunder, to the Swingline Lender to fund the amount of such Lender’s
participation interest in such Swingline Loans that such Lender failed to fund
pursuant to this Section, until such amount has been purchased in full.

          Section 2.5. Funding of Borrowings.

          (a) Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. (Atlanta, Georgia time) to the Administrative Agent at the
Payment Office; provided, that the Swingline Loans will be made as set forth in
Section 2.4. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts that it receives, in like
funds by the close of business on such proposed date, to an account maintained
by the applicable Borrower with the Administrative Agent or at such Borrower’s
option, by effecting a wire transfer of such amounts to an account designated by
the Parent to the Administrative Agent.

          (b) Unless the Administrative Agent shall have been notified by any
Lender prior to 5 p.m. (Atlanta, Georgia time) one (1) Business Day prior to the
date of a Borrowing in which such Lender is to participate that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
applicable Borrower on such date a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
on the date of such Borrowing, the Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest at the Federal Funds Rate until the second Business Day after such
demand and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Parent, and the Borrowers
shall immediately pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which any
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

          (c) All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares. No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.

          Section 2.6. Interest Elections.

          (a) Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the Parent may elect to convert such

26



--------------------------------------------------------------------------------



 



Borrowing into a different Type or to continue such Borrowing, and in the case
of a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Parent may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall NOT apply Swingline Borrowings, which may
not be converted or continued.

          (b) To make an election pursuant to this Section, the Parent shall
give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.6 (a “Notice of Conversion/Continuation”) that is to be converted or
continued, as the case may be, (x) prior to 11:00 a.m. (Atlanta, Georgia time)
one (1) Business Day prior to the requested date of a conversion into a Base
Rate Borrowing and (y) prior to 11:00 a.m. (Atlanta, Georgia time) three (3)
Business Days prior to a continuation of or conversion into a Eurodollar
Borrowing. Each such Notice of Conversion/Continuation shall be irrevocable and
shall specify (i) the Borrowing to which such Notice of Continuation/Conversion
applies and if different options are being elected with respect to different
portions thereof, the portions thereof that are to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) shall be specified for each resulting Borrowing); (ii)
the effective date of the election made pursuant to such Notice of
Continuation/Conversion, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing;
and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”. If any
such Notice of Continuation/Conversion requests a Eurodollar Borrowing but does
not specify an Interest Period, the Parent shall be deemed to have selected an
Interest Period of one month. The principal amount of any resulting Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings and Base
Rate Borrowings set forth in Section 2.3.

          (c) If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Parent shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Parent shall be deemed to have elected to convert such Borrowing to
a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

          (d) Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

          Section 2.7. Optional Reduction and Termination of Commitments.

          (a) Unless previously terminated, all Commitments shall terminate on
the Termination Date.

27



--------------------------------------------------------------------------------



 



          (b) Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrowers may reduce the Aggregate
Revolving Commitment Amount in part or terminate the Aggregate Revolving
Commitments in whole; provided, that (i) any partial reduction shall apply to
reduce proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section 2.7 shall be in an amount of
at least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the outstanding Revolving Credit
Exposures of all Lenders. Any such reduction in the Aggregate Revolving
Commitment Amount below the sum of the principal amount of the Swingline
Commitment and the LC Commitment shall result in a proportionate reduction
(rounded to the next lowest integral multiple of $100,000) in the Swingline
Commitment and the LC Commitment.

          Section 2.8. Repayment of Loans.

          (a) The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Termination Date.

          (b) The principal amount of each Swingline Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the earlier of
(i) the last day of the Interest Period applicable to such Borrowing and (ii)
the Termination Date.

          Section 2.9. Evidence of Indebtedness. (a) Each Lender shall maintain
in accordance with its usual practice appropriate records evidencing the
Indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the applicable Borrower and the amounts
of principal and interest payable thereon and paid to such Lender from time to
time under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment of each Lender,
(ii) the amount of each Loan made hereunder by each Lender, the Class and Type
thereof and the Interest Period applicable thereto, (iii) the date of each
continuation thereof pursuant to Section 2.6, (iv) the date of each conversion
of all or a portion thereof to another Type pursuant to Section 2.6, (v) the
date and amount of any principal or interest due and payable or to become due
and payable from the applicable Borrower to each Lender hereunder in respect of
such Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from any Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof. The entries made in such records shall be
prima facie evidence, absent manifest error, of the existence and amounts of the
obligations of the Borrowers therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of any Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

          (b) At the request of any Lender (including the Swingline Lender) at
any time, the Borrowers agree that they will execute and deliver to such Lender
a Revolving Credit Note and in the case of the Swingline Lender only, a
Swingline Note, payable to the order of such

28



--------------------------------------------------------------------------------



 



Lender and such Lender agrees, upon receipt of such new Note and request of the
Borrower, such Lender will promptly cancel and return any Note replaced by such
new Note to the Parent.

          Section 2.10. Optional Prepayments. Each Borrower shall have the right
at any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving irrevocable written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent no later than
(i) in the case of prepayment of any Eurodollar Borrowing, 12:00 noon (Atlanta,
Georgia time) not less than three (3) Business Days prior to any such
prepayment, (ii) in the case of any prepayment of any Base Rate Borrowing, not
less than one Business Day prior to the date of such prepayment, and (iii) in
the case of Swingline Borrowings, prior to 12:00 noon (Atlanta, Georgia time) on
the date of such prepayment. Each such notice shall be irrevocable and shall
specify the proposed date of such prepayment and the principal amount of each
Borrowing or portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.12(e); provided,
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrowers jointly and severally shall
also pay all amounts required pursuant to Section 2.18. Each partial prepayment
of any Revolving Loan shall be in a minimum amount of $1,000,000 and integral
multiples of $100,000; each partial prepayment of any Swingline Loan shall have
no minimum. Each prepayment of a Borrowing shall be applied ratably to the Loans
comprising such Borrowing.

          Section 2.11. Mandatory Prepayments. If at any time the Revolving
Credit Exposure of all Lenders exceeds the Aggregate Revolving Commitment
Amount, as reduced pursuant to Section 2.7 or otherwise, the Borrowers shall
immediately, jointly and severally, repay Swingline Loans and Revolving Loans in
an amount equal to such excess, together with all accrued and unpaid interest on
such excess amount and any amounts due under Section 2.18. Each prepayment shall
be applied first to the Swingline Loans to the full extent thereof, second to
the Base Rate Loans to the full extent thereof, and finally to Eurodollar Loans
to the full extent thereof. If after giving effect to prepayment of all
Swingline Loans and Revolving Loans, the Revolving Credit Exposure of all
Lenders exceeds the Aggregate Revolving Commitment Amount, the Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to such excess plus any accrued and unpaid fees thereon to
be held as collateral for the LC Exposure. Such account shall be administered in
accordance with Section 2.21(g) hereof.

          Section 2.12. Interest on Loans.

          (a) The Borrowers jointly and severally shall pay interest on each
Base Rate Loan at the Base Rate in effect from time to time and on each
Eurodollar Loan at the Adjusted LIBO Rate for the applicable Interest Period in
effect for such Loan, plus, in each case, the Applicable Margin in effect from
time to time.

          (b) The Borrowers jointly and severally shall pay interest on each
Swingline Loan at the Swingline Rate in effect from time to time.

29



--------------------------------------------------------------------------------



 



          (c) While an Event of Default exists or after acceleration, at the
option of the Required Lenders, the Borrowers jointly and severally shall pay
interest (“Default Interest”) with respect to all Eurodollar Loans at the rate
otherwise applicable for the then-current Interest Period plus an additional 2%
per annum until the last day of such Interest Period, and thereafter, and with
respect to all Base Rate Loans (including all Swingline Loans) and all other
Obligations hereunder (other than Loans), at an all-in rate in effect for Base
Rate Loans, plus an additional 2% per annum.

          (d) Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Termination Date. Interest on all outstanding Eurodollar Loans shall
be payable on the last day of each Interest Period applicable thereto, and, in
the case of any Eurodollar Loans having an Interest Period in excess of three
months, on each day which occurs every three months after the initial date of
such Interest Period, and on the Termination Date. Interest on each Swingline
Loan shall be payable on the maturity date of such Loan, which shall be the last
day of the Interest Period applicable thereto, and on the Termination Date.
Interest on any Loan which is converted into a Loan of another Type or which is
repaid or prepaid shall be payable on the date of such conversion or on the date
of any such repayment or prepayment (on the amount repaid or prepaid) thereof.
All Default Interest shall be payable on demand.

          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Parent and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.

          Section 2.13. Fees.

          (a) The Borrowers jointly and severally shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon in writing by the Parent and the Administrative Agent.

          (b) The Borrowers jointly and severally agree to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Percentage per annum (determined daily in
accordance with Schedule I) on the average daily amount of the unused Revolving
Commitment of such Lender during the Availability Period..

          (c) The Borrowers jointly and severally agree to pay (i) to the
Administrative Agent, for the account of each Lender, a letter of credit fee
with respect to its participation in each Letter of Credit, which shall accrue
at a rate per annum equal to the Applicable Margin for Eurodollar Loans then in
effect on the average daily amount of such Lender’s LC Exposure attributable to
such Letter of Credit during the period from and including the date of issuance
of such Letter of Credit to but excluding the date on which such Letter of
Credit expires or is drawn in full (including without limitation any LC Exposure
that remains outstanding after the Termination Date) and (ii) to the Issuing
Bank for its own account a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure

30



--------------------------------------------------------------------------------



 



(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the Availability Period (or until the date that such Letter of Credit is
irrevocably cancelled, whichever is later), as well as the Issuing Bank’s
standard fees with respect to issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Notwithstanding the
foregoing, if the Required Lenders elect to increase the interest rate on the
Loans to the Default Interest pursuant to Section 2.12(c), the rate per annum
used to calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by an additional 2% per annum.

          (d) Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on September 30, 2004 and on the Termination Date (and if
later, the date the Loans and LC Exposure shall be repaid in their entirety);
provided, further that any such fees accruing after the Termination Date shall
be payable on demand.

          Section 2.14. Computation of Interest and Fees. Interest hereunder
based on the Base Rate and the fees referred to in Section 2.13(b) and (c)(ii)
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day). All other interest and the fees referred to in
Section 2.13(c)(i) shall be computed on the basis of a year of 360 days and paid
for the actual number of days elapsed (including the first day but excluding the
last day). Each determination by the Administrative Agent of an interest amount
or fee hereunder shall be made in good faith and, except for manifest error,
shall be final, conclusive and binding for all purposes.

          Section 2.15. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing:

          (a) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant interbank market, adequate means
do not exist for ascertaining LIBOR for such Interest Period, or

          (b) the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders (or Lender, as the case may be) of making,
funding or maintaining their (or its, as the case may be) Eurodollar Loans for
such Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Parent and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Parent and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Revolving Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrowers prepay
such Loans in accordance with this Agreement. Unless the Parent notifies the
Administrative Agent at least one Business Day before the date of any Eurodollar
Revolving

31



--------------------------------------------------------------------------------



 



Borrowing for which a Notice of Revolving Borrowing has previously been given
that it elects not to borrow on such date, then such Revolving Borrowing shall
be made as a Base Rate Borrowing.

          Section 2.16. Illegality. If any Change in Law shall make it unlawful
or impossible for any Lender to make, maintain or fund any Eurodollar Loan and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall promptly give notice thereof to the Parent and the other Lenders,
whereupon until such Lender notifies the Administrative Agent and the Parent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Eurodollar Revolving Loans, or to continue or
convert outstanding Loans as or into Eurodollar Loans, shall be suspended. In
the case of the making of a Eurodollar Revolving Borrowing, such Lender’s
Revolving Loan shall be made as a Base Rate Loan as part of the same Revolving
Borrowing for the same Interest Period and if the affected Eurodollar Loan is
then outstanding, such Loan shall be converted to a Base Rate Loan either (i) on
the last day of the then current Interest Period applicable to such Eurodollar
Loan if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date. Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

          Section 2.17. Increased Costs.

          (a) If any Change in Law shall:

      (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

      (ii) impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrowers jointly and severally shall promptly pay, upon
written notice from and demand by such Lender on the Parent (with a copy of such
notice and demand to the Administrative Agent), to the Administrative Agent for
the account of such Lender, within five Business Days after the date of such
notice and demand, additional amount or amounts sufficient to compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

32



--------------------------------------------------------------------------------



 



          (b) If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s parent corporation) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
such Lender’s or the Issuing Bank’s parent corporation with respect to capital
adequacy) then, the Borrowers jointly and severally shall pay to such Lender, as
specified below, such additional amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation for any
such reduction suffered.

          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section shall be delivered to the
Parent (with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error. The Borrowers jointly and severally shall pay any such Lender or
the Issuing Bank, as the case may be, such amount or amounts within 10 days
after receipt thereof.

          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided,
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank under this Section for any increased costs or reductions incurred more than
180 days prior to the date that such Lender or the Issuing Bank notifies the
Borrower of such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then such 180-day period shall be extended to include the period of
such retroactive effect.

          Section 2.18. Funding Indemnity. In the event of (a) the payment of
any principal of a Eurodollar Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion or continuation of a Eurodollar Loan other than on the last day
of the Interest Period applicable thereto or (c) the failure by any Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrowers shall jointly and severally
compensate each Lender, within ten (10) days after written demand from such
Lender to Parent, for any loss, cost or expense attributable to such event. In
the case of a Eurodollar Loan, such loss, cost or expense shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (A) the
amount of interest that would have accrued on the principal amount of such
Eurodollar Loan if such event had not occurred at the Adjusted LIBO Rate
applicable to such Eurodollar Loan for the period from the date of such event to
the last day of the then current Interest Period therefor (or in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Eurodollar Loan) over (B) the amount of interest that
would accrue on the principal amount of such Eurodollar Loan for the same period
if the Adjusted LIBO Rate were

33



--------------------------------------------------------------------------------



 



set on the date such Eurodollar Loan was prepaid or converted or the date on
which the applicable Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.18 submitted to the Parent by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error. Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or the
Issuing Bank’s right to demand such compensation; provided, that the Borrower
shall not be required to compensate a Lender or the Issuing Bank under this
Section for any loss, cost or expense incurred more than 180 days prior to the
date that such Lender or the Issuing Bank notifies the Borrower of such loss,
cost or expense and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor.

          Section 2.19. Taxes.

          (a) Any and all payments by or on account of any obligation of any
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if any Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or the Issuing Bank (as
the case may be) shall receive an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrowers shall make such deductions
and (iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

          (b) In addition, the Borrowers jointly and severally shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

          (c) The Borrowers jointly and severally shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or the Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of any Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Parent by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, the Parent shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

34



--------------------------------------------------------------------------------



 



          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Parent (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Parent as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Parent (or in the case
of a Participant, to the Lender from which the related participation shall have
been purchased), as appropriate, two (2) duly completed copies of (i) Internal
Revenue Service Form W-8 ECI, or any successor form thereto, certifying that the
payments received from the Borrowers hereunder are effectively connected with
such Foreign Lender’s conduct of a trade or business in the United States; or
(ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrowers hereunder is not, with respect to such Foreign Lender, a loan
agreement entered into in the ordinary course of its trade or business, within
the meaning of that section; (2) the Foreign Lender is not a 10% shareholder of
any Borrower within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and
(3) the Foreign Lender is not a controlled foreign corporation that is related
to the Borrowers within the meaning of Code section 881(c)(3)(C); or (iv) such
other Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender shall deliver to
the Parent and the Administrative Agent such forms on or before the date that it
becomes a party to this Agreement (or in the case of a Participant, on or before
the date such Participant purchases the related participation). In addition,
each such Foreign Lender shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered by such Foreign Lender. Each such
Foreign Lender shall promptly notify the Parent and the Administrative Agent at
any time that it determines that it is no longer in a position to provide any
previously delivered certificate to the Parent (or any other form of
certification adopted by the Internal Revenue Service for such purpose).

          (f) In the event that Administrative Agent or any Lender determines in
its sole discretion that it has obtained any refund of Taxes in respect of which
an additional payment amount described in subsection 2.7B(ii)(c) was paid,
Administrative Agent or such Lender thereupon shall repay to Borrower an amount
with respect to such refund equal to any net reduction in Taxes actually
obtained by Administrative Agent or such Lender as is attributable to such
refund, net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than interest paid by the relevant taxing
authority with respect to such refund); provided, however, that Borrower, upon
the request of Administrative Agent or such Lender, agrees to repay the amount
paid over to Borrower (plus any penalties, interest or other charges imposed by
the relevant taxing authority) to Administrative Agent or such Lender in the
event Administrative Agent or such Lender is required to repay such refund to
such taxing authority. Nothing in this paragraph shall require Administrative
Agent or any Lender to make

35



--------------------------------------------------------------------------------



 



available to Borrower or any other Person any tax returns or other information
Administrative Agent or such Lender deems to be confidential or proprietary.

          Section 2.20. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

          (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.17, 2.18 and 2.19, or
otherwise) prior to 12:00 noon (Atlanta, Georgia time), on the date when due, in
immediately available funds, free and clear of any defenses, rights of set-off,
counterclaim or withholding or deduction of taxes. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.17, 2.18 and 2.19 and 10.3 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.

          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the

36



--------------------------------------------------------------------------------



 



assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any assignee or participant, other
than to any Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against any Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

          (d) Unless the Administrative Agent shall have received notice from
the Parent prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount or amounts due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.4(b), 2.5, 2.21(d) or 10.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

          Section 2.21. Letters of Credit.

          (a) During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.21(d), agrees to
issue, at the request of the Parent, Letters of Credit for the account of any
Borrower on the terms and conditions hereinafter set forth; provided, that
(i) each Letter of Credit shall expire on the earlier of (A) the date one year
after the date of issuance of such Letter of Credit (or in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five (5) Business Days prior to the Termination Date;
(ii) each Letter of Credit shall be in a stated amount of at least $250,000; and
(iii) any Borrower may not request any Letter of Credit, if, after giving effect
to such issuance (A) the aggregate LC Exposure would exceed the LC Commitment or
(B) the aggregate Revolving Credit Exposure of all Lenders would exceed the
Aggregate Revolving Commitment Amount. Upon the issuance of each Letter of
Credit each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in such Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit. Each
issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Lender by an amount equal to the amount of such
participation.

37



--------------------------------------------------------------------------------



 



          (b) To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Parent shall give
the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the applicable Borrower, the date (which shall be a Business Day)
such Letter of Credit is to be issued (or amended, extended or renewed, as the
case may be), the expiration date of such Letter of Credit, the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition to the satisfaction of the conditions in Article III, the
issuance of such Letter of Credit (or any amendment which increases the amount
of such Letter of Credit) will be subject to the further conditions that such
Letter of Credit shall be in such form and contain such terms as the Issuing
Bank shall approve and that the applicable Borrower shall have executed and
delivered any additional applications, agreements and instruments relating to
such Letter of Credit as the Issuing Bank shall reasonably require; provided,
that in the event of any conflict between such applications, agreements or
instruments and this Agreement, the terms of this Agreement shall control.

          (c) At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit directing the Issuing Bank not
to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 2.21(a) or that one or
more conditions specified in Article III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank’s usual
and customary business practices.

          (d) The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Parent and the Administrative
Agent of such demand for payment and whether the Issuing Bank has made or will
make a LC Disbursement thereunder; provided, that any failure to give or delay
in giving such notice shall not relieve any Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to such LC Disbursement.
The Borrowers jointly and severally shall be irrevocably and unconditionally
obligated to reimburse the Issuing Bank for any LC Disbursements paid by the
Issuing Bank in respect of such drawing, without presentment, demand or other
formalities of any kind. Unless the Parent shall have notified the Issuing Bank
and the Administrative Agent prior to 11:00 a.m. (Atlanta, Georgia time) on the
Business Day immediately prior to the date on which such drawing is honored that
any Borrower intends to reimburse the Issuing Bank for the amount of such
drawing in funds other than from the proceeds of Revolving Loans, the Parent
shall be deemed to have timely given a Notice of Revolving Borrowing to the
Administrative Agent requesting the Lenders to make a Base Rate Borrowing on the
date on which such drawing is honored in an exact amount due to the Issuing
Bank; provided, that for purposes solely of such Borrowing, the conditions
precedents set forth in Section 3.2 hereof shall not be applicable. The
Administrative Agent shall notify the Lenders of such Borrowing in accordance
with Section 2.3, and each Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the

38



--------------------------------------------------------------------------------



 



Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.5. The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement.

          (e) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of any Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by
any Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to any Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.

          (f) To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraph (d) of this Section 2.21 on the due
date therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three
(3) Business Days of such due date, then, retroactively to the due date, such
Lender shall be obligated to pay interest on such amount at the Default Rate.

          (g) If any Event of Default shall occur and be continuing, on the
Business Day that the Parent receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to 102% of the LC Exposure
as of such date plus any accrued and unpaid fees thereon; provided, that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
any Borrower described in clause (h) or (i) of Section 8.1. Such deposit shall
be held by the Administrative Agent as collateral for the payment

39



--------------------------------------------------------------------------------



 



and performance of the obligations of the Borrowers under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Each Borrower agrees to
execute any documents and/or certificates to effectuate the intent of this
paragraph. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Required Lenders, be applied to satisfy other
obligations of the Borrowers under this Agreement. If the Borrowers are required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not so applied as aforesaid)
shall be returned to the Borrowers within three Business Days after all Events
of Default have been cured or waived.

          (h) Promptly following the end of each Fiscal Quarter, the Issuing
Bank shall deliver (through the Administrative Agent) to each Lender and the
Parent a report describing the aggregate Letters of Credit outstanding at the
end of such Fiscal Quarter. Upon the request of any Lender from time to time,
the Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.

          (i) Each Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:

      (i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

      (ii) The existence of any claim, set-off, defense or other right which any
Borrower or any Subsidiary or Affiliate of any Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

      (iii) Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

      (iv) Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;

40



--------------------------------------------------------------------------------



 



      (v) Any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrowers’ obligations hereunder; or

      (vi) The existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to any Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages) or punitive damages, claims in respect of which are
hereby waived by each Borrower to the extent permitted by applicable law)
suffered by any Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts or other documents presented under
a Letter of Credit comply with the terms thereof. The parties hereto expressly
agree, that in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

          (j) Each Letter of Credit shall be subject to the Uniform Customs and
Practices for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500, as the same may be amended from time to time, and,
to the extent not inconsistent therewith, the governing law of this Agreement
set forth in Section 10.5.

          Section 2.22. Increase of Commitments; Additional Lenders.

          (a) So long as no Event of Default has occurred and is continuing,
from time to time after the Closing Date, the Parent may, upon at least 30 days’
written notice to the Administrative Agent (who shall promptly provide a copy of
such notice to each Lender), who shall promptly notify the Lenders, propose to
increase the Aggregate Revolving Commitment Amount up to an amount not to exceed
$200,000,000 (the amount of any such increase, the “Additional Commitment
Amount”). Each Lender shall have the right for a period of 15 days following
receipt of such notice, to elect by written notice to the Parent and the
Administrative Agent to increase its Revolving Commitment by a principal amount
equal to its Pro Rata Share of the Additional Commitment Amount. No Lender (or
any successor thereto) shall have any

41



--------------------------------------------------------------------------------



 



obligation to increase its Revolving Commitment or its other obligations under
this Agreement and the other Loan Documents, and any decision by a Lender to
increase its Revolving Commitment shall be made in its sole discretion
independently from any other Lender.

          (b) If any Lender shall not elect to increase its Revolving Commitment
pursuant to subsection (a) of this Section, the Parent may designate another
bank or other financial institution (which may be, but need not be, one or more
of the existing Lenders) which at the time agrees to, in the case of any such
Person that is an existing Lender, increase its Revolving Commitment and in the
case of any other such Person (an “Additional Lender”), become a party to this
Agreement; provided, however, that any new bank or financial institution must be
acceptable to the Administrative Agent, which acceptance will not be
unreasonably withheld or delayed. The sum of the increases in the Revolving
Commitments of the existing Lenders pursuant to this subsection (b) plus the
Revolving Commitments of the Additional Lenders shall not in the aggregate
exceed the unsubscribed amount of the Additional Commitment Amount.

          (c) An increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.22 shall become effective upon the receipt by the
Administrative Agent of an agreement in form and substance satisfactory to the
Administrative Agent signed by the Borrowers, by each Additional Lender and by
each other Lender whose Revolving Commitment is to be increased, setting forth
the new Revolving Commitments of such Lenders and setting forth the agreement of
each Additional Lender to become a party to this Agreement and to be bound by
all the terms and provisions hereof, together with such evidence of appropriate
corporate authorization on the part of the Borrowers with respect to the
increase in the Revolving Commitments and such opinions of counsel for the
Borrowers with respect to the increase in the Revolving Commitments as the
Administrative Agent may reasonably request.

          (d) Upon the acceptance of any such agreement by the Administrative
Agent, the Aggregate Revolving Commitment Amount shall automatically be
increased by the amount of the Revolving Commitments added through such
agreement and Annex I shall automatically be deemed amended to reflect the
Revolving Commitments of all Lenders after giving effect to the addition of such
Revolving Commitments.

          (e) Upon any increase in the aggregate amount of the Revolving
Commitments pursuant to this Section 2.22 that is not pro rata among all
Lenders, (x) within five Business Days, in the case of any Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Eurodollar Loans then outstanding, the Borrowers
shall prepay such Loans in their entirety and, to the extent the Borrowers elect
to do so and subject to the conditions specified in Article III, the Borrowers
shall reborrow Loans from the Lenders in proportion to their respective
Revolving Commitments after giving effect to such increase, until such time as
all outstanding Loans are held by the Lenders in such proportion and
(y) effective upon such increase, the amount of the participations held by each
Lender in each Letter of Credit then outstanding shall be adjusted such that,
after giving effect to such adjustments, the Lenders shall hold participations
in each such Letter of Credit in the proportion its respective Revolving
Commitment bears to the aggregate Revolving Commitments after giving effect to
such increase.

42



--------------------------------------------------------------------------------



 



          Section 2.23. Mitigation of Obligations.. If any Lender requests
compensation under Section 2.17, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.19, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.17 or Section 2.19, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby jointly and
severally agree to pay all costs and expenses incurred by any Lender in
connection with such designation or assignment.

          Section 2.24. Defaulting Lenders.

          (a) If for any reason any Lender (a “Defaulting Lender”) shall fail or
refuse to perform any of its obligations under this Agreement or any other Loan
Document to which it is a party within the time period specified for performance
of such obligation or, if no time period is specified, if such failure or
refusal continues for a period of two Business Days after notice from the
Administrative Agent, then, in addition to the rights and remedies that may be
available to the Administrative Agent or the Borrowers under this Agreement or
applicable law, such Defaulting Lender’s right to participate in the
administration of the Loans, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of the Administrative Agent or to be taken into
account in the calculation of the Required Lenders, shall be suspended during
the pendency of such failure or refusal. If a Lender is a Defaulting Lender
because it has failed to make timely payment to the Administrative Agent of any
amount required to be paid to the Administrative Agent hereunder (without giving
effect to any notice or cure periods), in addition to other rights and remedies
which the Administrative Agent or any Borrower may have under the immediately
preceding provisions or otherwise, the Administrative Agent shall be entitled
(i) to collect interest from such Defaulting Lender on such delinquent payment
for the period from the date on which the payment was due until the date on
which the payment is made at the Federal Funds Rate, (ii) to withhold or setoff
and to apply in satisfaction of the defaulted payment and any related interest,
any amounts otherwise payable to such Defaulting Lender under this Agreement or
any other Loan Document and (iii) to bring an action or suit against such
Defaulting Lender in a court of competent jurisdiction to recover the defaulted
amount and any related interest. Any amounts received by the Administrative
Agent in respect of a Defaulting Lender’s Loans shall not be paid to such
Defaulting Lender and shall be held uninvested by the Administrative Agent and
either applied against the purchase price of such Loans under the following
subsection (b) or paid to such Defaulting Lender upon the Defaulting Lender’s
curing of its default.

          (b) Any Lender who is not a Defaulting Lender shall have the right,
but not the obligation, in its sole discretion, to acquire all of a Defaulting
Lender’s Commitment. Any Lender desiring to exercise such right shall give
written notice thereof to the Administrative Agent and the Parent no sooner than
2 Business Days and not later than 5 Business Days after such Defaulting Lender
became a Defaulting Lender. If more than one Lender exercises such right, each
such Lender shall have the right to acquire an amount of such Defaulting
Lender’s Commitment in proportion to the Commitments of the other Lenders
exercising such right. If

43



--------------------------------------------------------------------------------



 



after such 5th Business Day, the Lenders have not elected to purchase all of the
Commitment of such Defaulting Lender, then the Parent may, by giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, either (i) demand that such Defaulting Lender assign its Commitment to
an Eligible Assignee subject to and in accordance with the provisions of
Section 10.4(b) for the purchase price provided for below or (ii) terminate the
Commitment of such Defaulting Lender, whereupon such Defaulting Lender shall no
longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents. No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. Upon any such purchase or assignment, the Defaulting Lender’s interest
in the Loans and its rights hereunder (but not its liability in respect thereof
or under the Loan Documents or this Agreement to the extent the same relate to
the period prior to the effective date of the purchase) shall terminate on the
date of purchase, and the Defaulting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the purchaser or
assignee thereof, including an appropriate Assignment and Acceptance and,
notwithstanding Section 10.4(b), shall pay to the Administrative Agent an
assignment fee in the amount of $1,000. The purchase price for the Commitment of
a Defaulting Lender shall be equal to the amount of the principal balance of the
Loans outstanding and owed by the Borrowers to the Defaulting Lender. Prior to
payment of such purchase price to a Defaulting Lender, the Administrative Agent
shall apply against such purchase price any amounts retained by the
Administrative Agent pursuant to the last sentence of the immediately preceding
subsection (a). The Defaulting Lender shall be entitled to receive amounts owed
to it by the Borrowers under the Loan Documents which accrued prior to the date
of the default by the Defaulting Lender, to the extent the same are received by
the Administrative Agent from or on behalf of the Borrowers. There shall be no
recourse against any Lender or the Administrative Agent for the payment of such
sums except to the extent of the receipt of payments from any other party or in
respect of the Loans.

          Section 2.25. Replacement of Lenders. If any Lender requests
compensation under Section 2.17, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority of the account of
any Lender pursuant to Section 2.19, or if any Lender is a Defaulting Lender,
then the Borrowers may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, (a) require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 10.4(b) all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender) or (b) if no Default or Event of Default has occurred and
is continuing, terminate the Revolving Commitment of such Lender; provided, that
(i) prior the replacement of such Lender with an assignee, the Borrowers shall
have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal amount of all Loans owed
to it, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (in the case of such outstanding principal and
accrued interest), if applicable, and from the Borrowers (in the case of all
other amounts) and (iii) in the case of a claim for compensation under
Section 2.17 or payments required to be made pursuant to Section 2.19, such
assignment or termination of Revolving Commitment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation or have its Revolving Commitment

44



--------------------------------------------------------------------------------



 



terminated if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

          Section 3.1. Conditions To Effectiveness. The obligations of the
Lenders (including the Swingline Lender) to make Loans and the obligation of the
Issuing Bank to issue any Letter of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2).

          (a) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including reimbursement
or payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent) required to be
reimbursed or paid by the Borrowers hereunder or under any other Loan Document.

          (b) The Administrative Agent (or its counsel) shall have received the
following, each in form and substance satisfactory to the Administrative Agent:

      (i) a counterpart of this Agreement signed by or on behalf of each party
hereto or written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement;

      (ii) a duly executed Revolving Credit Note payable to each Lender and a
duly executed Swingline Note payable to the Swingline Lender;

      (iii) the Subsidiary Guaranty Agreement duly executed by all Material
Subsidiaries that are Domestic Subsidiaries (other than Services and Checkfree
Investment);

      (iv) the duly executed Security Agreement and Intellectual Property
Security Agreement, together with (A) UCC financing statements and other
applicable documents under the laws of the jurisdictions with respect to the
perfection of the Liens granted under such agreements, as requested by the
Collateral Agent in order to perfect such Liens, duly authorized or executed by
Services, (B) copies of favorable UCC, tax, judgment and fixture lien search
reports in all necessary or appropriate jurisdictions and under all legal and
trade names of Services, indicating that there are no prior Liens on any of the
Collateral other than Permitted Encumbrances, and (C) a Perfection Certificate
duly completed and executed by Services;

      (v) the Intercreditor Agreement, duly executed by all Secured Parties;

      (vi) a certificate of the Secretary or Assistant Secretary of each Loan
Party, attaching and certifying copies of its bylaws and of the resolutions of
its boards of directors, or partnership agreement or limited liability company
agreement, or

45



--------------------------------------------------------------------------------



 



comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of such Loan
Party executing the Loan Documents to which it is a party;

      (vii) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;

      (viii) a favorable written opinion of Alston & Bird, LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Loan Parties, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;

      (ix) a certificate, dated the Closing Date and signed by a Responsible
Officer, certifying that (x) no Default or Event of Default exists, (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct and (z) since the date of the financial
statements of the Parent described in Section 4.4, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;

      (x) a duly executed Notice of Revolving Borrowing, if applicable;

      (xi) a duly executed funds disbursement agreement;

      (xii) certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of each Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding this Agreement or any transaction being financed with the
proceeds hereof shall be ongoing;

      (xiii) copies of (A) the internally prepared unaudited quarterly financial
statements of Parent and its Subsidiaries on a consolidated basis for the Fiscal
Quarter ending on December 31, 2003, and (B) the audited consolidated financial
statements for Parent and its Subsidiaries for the Fiscal Year ending June 30,
2003;

      (xiv) certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) covering any of the tangible insurable Collateral maintained by
the Services, in each case naming the Administrative Agent as loss payee or
additional insured, as the

46



--------------------------------------------------------------------------------



 



case may be, together with a lender’s loss payable endorsement in form and
substance satisfactory to the Administrative Agent; and

      (xv) a certificate, dated the Closing Date and signed by the chief
financial officer of each Loan Party, confirming the solvency of each Loan Party
before and after giving effect to all transactions contemplated by the Loan
Documents.

          Section 3.2. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:

          (a) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;

          (b) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, all representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, in each case before and after giving effect
thereto (except for such representation and warranties which relate to an
earlier date or such changes in factual circumstances as are expressly permitted
under the Loan Documents);

          (c) after giving effect to such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, the Net Leverage
Ratio as of such date would not be greater than 1.75:1.00; and

          (d) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent may
reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent.

          Each Borrowing and each issuance, amendment, extension or renewal of
any Letter of Credit shall be deemed to constitute a representation and warranty
by the Borrowers on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section 3.2.

          Section 3.3. Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and, except for the
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
in form and substance satisfactory in all respects to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

          The Borrower represents and warrants to the Administrative Agent and
each Lender as follows:

47



--------------------------------------------------------------------------------



 



          Section 4.1. Existence; Power. Each Borrower and each of their
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.

          Section 4.2. Organizational Power; Authorization. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action. This Agreement has been duly executed and delivered
by each Borrower, and constitutes, and each other Loan Document to which any
Loan Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of such Borrower or such Loan Party
(as the case may be), enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

          Section 4.3. Governmental Approvals; No Conflicts. The execution,
delivery and performance by each Borrower of this Agreement, and by each Loan
Party of the other Loan Documents to which it is a party (a) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect, (b) will not violate any Requirements of Law applicable
to any Borrower or any of its Subsidiaries or any judgment, order or ruling of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, material agreement or other material instrument binding on any
Borrower or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by any Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of any Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents.

          Section 4.4. Financial Statements. The Parent has furnished to each
Lender the audited consolidated balance sheet of the Parent and its Subsidiaries
as of June 30, 2003 and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended prepared by
Deloitte & Touche, LLP certified by a Responsible Officer. Such financial
statements fairly present the consolidated financial condition of the Parent and
its Subsidiaries as of such dates and the consolidated results of operations for
such periods in conformity with GAAP consistently applied. Since June 30, 2003,
there have been no changes with respect to any Borrower and its Subsidiaries
which have had or could reasonably be expected to have, singly or in the
aggregate, a Material Adverse Effect.

          Section 4.5. Litigation and Environmental Matters.

          (a) No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrowers, threatened against or affecting any Borrower or any of its
Subsidiaries (i) as to which there is a reasonable

48



--------------------------------------------------------------------------------



 



possibility of an adverse determination that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or
(ii) which in any manner draws into question the validity or enforceability of
this Agreement or any other Loan Document.

          (b) Except for the matters set forth on Schedule 4.5 and except for
matters that could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, none of the Borrowers or any of their
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

          Section 4.6. Compliance with Laws and Agreements. Each Borrower and
each Subsidiary is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance with either of subsections (a) or (b), either singly
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

          Section 4.7. Investment Company Act, Etc. None of the Borrowers nor
any of their Subsidiaries is (a) an “investment company” or is “controlled” by
an “investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935, as amended or (c) otherwise subject to any other regulatory
scheme limiting its ability to incur debt.

          Section 4.8. Taxes. Each Borrower and its Subsidiaries and each other
Person for whose taxes any Borrower or any Subsidiary are liable have timely
filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which any Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves. The charges, accruals and reserves on the books of any
Borrower and its Subsidiaries in respect of such taxes are adequate, and no tax
liabilities that could be materially in excess of the amount so provided are
anticipated.

          Section 4.9. Margin Regulations. None of the proceeds of any of the
Loans or Letters of Credit will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” with the respective meanings of
each of such terms under Regulation U of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect or for any
purpose that violates the provisions of Regulation U. None of the Borrowers nor
any of their Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock.”

49



--------------------------------------------------------------------------------



 



          Section 4.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

          Section 4.11. Ownership of Property.

          (a) Each of the Borrowers and their Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of the Parent referred to in
Section 4.4 or purported to have been acquired by any Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement.
All leases that in the aggregate are material to the business or operations of
the Borrowers and their Subsidiaries are valid and subsisting and are in full
force.

          (b) Each of the Borrowers and their Subsidiaries owns, or is licensed,
or otherwise has the right, to use, all patents, trademarks, service marks,
trade names, copyrights and other intellectual property material to its
business, and the use thereof by the Borrowers and their Subsidiaries does not
infringe in any material respect on the rights of any other Person.

          (c) The properties of the Borrowers and their Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrowers (other than self insurance through a captive
insurance Subsidiary that is not a Material Subsidiary, either initially upon
investment into such Subsidiary or thereafter, for liabilities not currently
insured by the Borrowers and their Subsidiaries on the Closing Date and other
self insurance through such captive insurance Subsidiary as the Required Lenders
may approve, such approval not to be unreasonably withheld or delayed), in such
amounts with such deductibles and covering such risks as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where any Borrower or any applicable Subsidiary operates.

          Section 4.12. Disclosure. Each Borrower has disclosed to the Lenders
all agreements, instruments, and corporate or other restrictions to which the
Borrowers and all Subsidiaries are subject, and all other matters known to any
of them, that, with respect to any of the foregoing, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither the Information Memorandum nor any of the reports (including without
limitation all reports that any Borrower is required to file with the Securities
and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of any Borrower to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered

50



--------------------------------------------------------------------------------



 



hereunder or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in
light of the circumstances under which they were made, not misleading; provided,
that with respect to projected financial information, the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

          Section 4.13. Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against any Borrower or any of its
Subsidiaries, or, to any Borrower’s knowledge, threatened against or affecting
any Borrower or any of its Subsidiaries, and no significant unfair labor
practice, charges or grievances are pending against any Borrower or any of its
Subsidiaries, or to any Borrower’s knowledge, threatened against any of them
before any Governmental Authority which strikes, lockouts, disputes, grievances
or charges could individually or in the aggregate, reasonably be expected to
cause a Material Adverse Effect.. All payments due from any Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of such Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

          Section 4.14. Subsidiaries Schedule 4.14 sets forth the name of, the
ownership interest of each Borrower in, the jurisdiction of incorporation of,
and the type of, each Subsidiary and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Closing Date.

          Section 4.15. Insolvency. After giving effect to the execution and
delivery of the Loan Documents, the making of the Loans and issuance of Letters
of Credit under this Agreement, neither the Parent nor its Subsidiaries will be
“insolvent,” within the meaning of such term as defined in §101 of Title 11 of
the United States Code, as amended from time to time, or be unable to pay its
debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated.

          Section 4.16. OFAC. No Loan Party (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

          Section 4.17. Patriot Act. Each Loan Party is in compliance, in all
material respects, with the (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be

51



--------------------------------------------------------------------------------



 



used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

ARTICLE V

AFFIRMATIVE COVENANTS

          Each Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:

          Section 5.1. Financial Statements and Other Information. The Parent
will deliver to the Administrative Agent and each Lender:

          (a) as soon as available and in any event within 90 days after the end
of each Fiscal Year of the Parent, a copy of the annual audited report for such
Fiscal Year for the Parent and its Subsidiaries, containing a consolidated
balance sheet of the Parent and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Parent and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by Deloitte & Touche, LLP or other independent public accountants of
nationally recognized standing (without a “going concern” or like qualification,
exception or explanation and without any qualification or exception as to scope
of such audit) to the effect that such financial statements present fairly in
all material respects the financial condition and the results of operations of
the Parent and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

          (b) as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Parent, an unaudited consolidated balance sheet of
the Parent and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated statements of income and cash flows of the Parent
and its Subsidiaries for such Fiscal Quarter and the then elapsed portion of
such Fiscal Year, setting forth in each case in comparative form the figures for
the corresponding quarter and the corresponding portion of Parent’s previous
Fiscal Year;

          (c) concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by the
principal executive officer and the principal financial officer of the Parent;

          (d) concurrently with the delivery of the financial statements
referred to in clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained any
knowledge during the course of their examination of such financial statements of
any Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);

52



--------------------------------------------------------------------------------



 



          (e) as soon as available, and in any event within 120 days of the end
of each fiscal year, Services shall prepare a list, together with any supporting
detail and documentation reasonably requested by the Administrative Agent,
classifying each asset of Services as either an asset of the Electronic Commerce
Services Division, the Investment Services Division, the Software Division or as
otherwise unallocated. Such list shall be prepared by Services’ management in
accordance with Financial Accounting Statement 142 and prior practice (“FAS 142
Schedule”), shall otherwise be in form and substance satisfactory to the
Administrative Agent, shall be certified by the chief financial officer, chief
executive officer or treasurer as being true and correct in all material
respect, and shall be incorporated into the Parent’s audited financial
statements as prepared by Deloitte & Touche or other independent certified
public accountants of recognized national standing;

          (f) as soon as available, and in any event within ten (10) days of the
end of each calendar quarter, a report, in form and substance satisfactory to
the Administrative Agent, as to all personal tangible property and fixtures of
Services as of the last day of such calendar quarter, which shall designate
whether such personal tangible property and fixtures are used in connection with
or is related to the Business or Electronic Commerce Services Division, the
Investment Services Division or the Software Division and shall be accompanied
by such supporting detail and documentation reasonably requested by the
Administrative Agent, and such report shall be certified by the chief financial
officer, chief executive officer or treasurer of Servicer as being true and
correct in all material respects;

          (g) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by any Borrower to its shareholders generally, as the
case may be; and

          (h) promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
any Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

          Section 5.2. Notices of Material Events. The Borrowers will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

          (a) the occurrence of any Default or Event of Default;

          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
any Borrower, affecting any Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

          (c) the occurrence of any event or any other development by which any
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any

53



--------------------------------------------------------------------------------



 



Environmental Liability and in each of the preceding clauses, which individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;

          (d) the receipt by any Borrower or any of its Subsidiaries of any
written notice of an alleged default or event of default, in respect of any
Material Indebtedness of such Borrower or any of its Subsidiaries, or the
occurrence of any “Level III Default” under the ACH Programs with SunTrust Bank;
and

          (e) the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $3,000,000.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

          Section 5.3. Existence; Conduct of Business. Each Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business and will continue to engage in the same business as presently conducted
or such other businesses that are reasonably related thereto; provided, that
nothing in this Section shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3 or 7.6.

          Section 5.4. Compliance with Laws, Etc. Each Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

          Section 5.5. Payment of Obligations. Each Borrower will, and will
cause each of its Subsidiaries to, pay and discharge at or before maturity, all
of its obligations and liabilities (including without limitation all tax
liabilities and claims that could result in a statutory Lien) before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

          Section 5.6. Books and Records. Each Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of Parent in conformity with GAAP.

          Section 5.7. Visitation, Inspection, Etc. Each Borrower will, and will
cause each of its Subsidiaries to, permit any representative of the Collateral
Agent, the Administrative

54



--------------------------------------------------------------------------------



 



Agent or any Lender, to visit and inspect its properties (including, without
limitation, the real estate and Equipment), to conduct audits of the Collateral
(including without limitation all Accounts and Inventory and all records
relating thereto), to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants (so long
as the Parent shall have an opportunity to be present during any such
discussions), all at such reasonable times and as often as the Collateral Agent,
the Administrative Agent or any Lender may reasonably request after at least two
Business Day’s prior notice to the Parent; provided, however, if an Event of
Default has occurred and is continuing, no prior notice shall be required. The
Borrowers shall be jointly and severally responsible for payment of all
reasonable out-of-pocket expenses incurred by the Collateral Agent and the
Administrative Agent for up to two visits per Fiscal Year if no Event of Default
has occurred and is continuing, and unlimited visits if an Event of Default has
occurred and is continuing.

          Section 5.8. Maintenance of Properties; Insurance. Each Borrower will,
and will cause each of its Subsidiaries to, (a) except as otherwise expressly
permitted in the Loan Documents, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations. In addition, and not in limitation
of the foregoing, Services shall maintain and keep in force insurance coverage
on its Inventory that is a part of the Collateral, as is consistent with best
industry practices. Services shall at all times cause the Administrative Agent
to be named as loss payee or additional insured with respect to its property
that is a part of the Collateral, as the case may be, on all of its casualty and
liability policies, and shall keep the lender’s loss payable endorsement
delivered at closing in full force and effect.

          Section 5.9. Use of Proceeds and Letters of Credit. Each Borrower will
use the proceeds of all Loans to finance working capital needs, fund future
Permitted Acquisitions and for other general corporate purposes of the Borrowers
and their Subsidiaries. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulations T, U or X thereof. All Letters of Credit will be used for general
corporate purposes.

          Section 5.10. Additional Subsidiaries.

          (a) In the event that, subsequent to the Closing Date, any Person
becomes a Material Domestic Subsidiary, whether pursuant to an acquisition or
otherwise, (x) the Parent shall promptly notify the Administrative Agent and the
Lenders of the creation or acquisition of such Subsidiary and (y) within ten
(10) Business Days thereafter, the Borrowers shall cause such Person (i) to join
the Subsidiary Guaranty Agreement as a new Subsidiary Loan Party by executing
and delivering to the Collateral Agent a supplement to the Subsidiary Guaranty
Agreement, and (ii) to deliver all such other documentation (including without
limitation, legal opinions and certified organizational documents) and to take
all such other actions as such

55



--------------------------------------------------------------------------------



 



Subsidiary would have been required to deliver and take pursuant to Section 3.1
if such Subsidiary had been a Loan Party on the Closing Date.

          (b) If the aggregate Consolidated EBITDA or cash, Permitted
Investments, short and long term investments, accounts receivable and fixed
assets (on a non-consolidated basis) of the Borrowers and the Subsidiary Loan
Parties at any time are less than the Aggregate Subsidiary Threshold, then the
Borrowers shall cause one or more other Subsidiaries to become additional
Subsidiary Loan Parties, by complying with the requirements of clause (a) above
with respect to such Subsidiaries, within ten (10) Business Days after such
Consolidated EBITDA or cash, Permitted Investments, short and long term
investments, accounts receivable and fixed assets, become less than the
Aggregate Subsidiary Threshold, so that after including the Consolidated EBITDA
and cash, Permitted Investments, short and long term investments, accounts
receivable and fixed assets of any such additional Subsidiary Loan Parties, the
aggregate Consolidated EBITDA and cash, Permitted Investments, short and long
term investments, accounts receivable and fixed assets (on a non-consolidated
basis) of the Borrowers and all such Subsidiary Loan Parties would equal or
exceed the Aggregate Subsidiary Threshold. The Borrowers may elect at any time
to have any Subsidiary become an additional Subsidiary Loan Party as provided in
clause (a) above.

          (c) All actions to be taken pursuant to this Section 5.10 shall be at
the expense of the Borrowers and the other Loan Parties, and shall be taken to
the reasonable satisfaction of the Administrative Agent.

          (d) The Parent may request that any Subsidiary Loan Party be released
from, and discharged from its obligations under, the Subsidiary Guaranty
Agreement from time to time, and the Administrative Agent shall promptly, at the
expense of the Borrowers, so release and discharge any such Subsidiary Loan
Party from the Subsidiary Guaranty Agreement to the extent that the Borrowers
have certified in reasonable detail satisfactory to the Administrative Agent
that after giving effect to such release and discharge, the Borrowers are in
compliance with clauses (a) and (b) of this Section 5.10.

          Section 5.11. Further Assurances. The Borrowers will, and will cause
each Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), which may be required under any applicable law, or which the
Collateral Agent, the Administrative Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created by the
Security Documents or the validity or priority of such Lien, all at the expense
of the Loan Parties. The Borrowers also agree to provide to the Collateral
Agent, from time to time upon request, evidence reasonably satisfactory to the
Collateral Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

          Section 5.12. Information Regarding Collateral. The Parent will
furnish to the Collateral Agent (a) at least thirty (30) days prior written
notice of any change in the jurisdiction of organization of Services or any
other Credit Party that owns any Collateral and (b) prompt written notice (which
shall be no later than 5 Business Days thereafter) of any change (i) in the

56



--------------------------------------------------------------------------------



 



legal name of Services or such other Credit Party, (ii) in the chief executive
office, principal place of business, or principal office in which Services or
such other Credit Party maintains books or records relating to Collateral,
(iii) in the federal taxpayer identification number or organizational number of
Services or such other Credit Party or (iv) in the identity or corporate
structure of Services or such other Credit Party. The Parent also agrees
promptly to notify the Collateral Agent and the Administrative Agent if any
material portion of the Collateral is damaged or destroyed.

ARTICLE VI

FINANCIAL COVENANTS

          Each Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:

          Section 6.1. Net Leverage Ratio. The Borrowers will maintain on the
last day of each Fiscal Quarter a Net Leverage Ratio of not greater than
1.75:1.00.

          Section 6.2. Fixed Charge Coverage Ratio. The Borrowers will maintain,
as of the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
June 30, 2004, a Fixed Charge Coverage Ratio of not less than 2.50:1:00.

          Section 6.3. Consolidated Net Worth. The Borrowers will maintain at
all times Consolidated Net Worth of not less than an amount equal to (i) 75% of
the Consolidated Net Worth as at December 31, 2003, plus (ii) 50% of
Consolidated Net Income on a cumulative basis for all preceding Fiscal Quarters
of the Parent, commencing with the Fiscal Quarter ending March 31, 2004;
provided, that if Consolidated Net Income is negative in any Fiscal Quarter the
amount added for such Fiscal Quarter shall be zero and such negative
Consolidated Net Income shall not reduce the amount of Consolidated Net Income
added from any previous Fiscal Quarter. The minimum required amount of
Consolidated Net Worth set forth above shall be increased by 75% of the amount
by which the Parent’s “total stockholders’ equity” is increased as a result of
any public or private offering of common stock of the Parent after the Closing
Date. Promptly upon the consummation of such offering, the Parent shall notify
the Administrative Agent in writing of the amount of such increase in “total
stockholders’ equity”.

          Section 6.4. Minimum EBITDA. The Borrowers will maintain, as of the
last day of each Fiscal Quarter, a minimum Consolidated EBITDA for the four
consecutive Fiscal Quarters ending on such date of $100,000,000.

          Section 6.5. Minimum Cash Balance. The Borrowers shall maintain at all
times in domestic accounts, at least $100,000,000 of cash, cash equivalents and
marketable securities as determined on a consolidated basis in accordance with
GAAP.

57



--------------------------------------------------------------------------------



 



ARTICLE VII

NEGATIVE COVENANTS

          Each Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:

          Section 7.1. Indebtedness. The Borrowers will not, and will not permit
any of their Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:

          (a) Indebtedness created pursuant to the Loan Documents;

          (b) Indebtedness of the Borrowers and their Subsidiaries existing on
the date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof;

          (c) unsecured Indebtedness of any Borrower or any Subsidiary owing to
any other Borrower or Subsidiary; provided, that any such Indebtedness that is
owed by a Subsidiary that is not a Subsidiary Loan Party shall be subject to
Section 7.4;

          (d) unsecured Guarantees by any Borrower or any Subsidiary of
Indebtedness of any other Borrower or Subsidiary; provided, that Guarantees by
any Loan Party of Indebtedness of any Subsidiary that is not a Subsidiary Loan
Party shall be subject to Section 7.4;

          (e) Indebtedness incurred with respect to ACH Programs and other
similar programs and arrangements for the provision of ACH Services with parties
other than Lenders, and any Indebtedness arising under the ARC Transmission
Agreement;

          (f) Indebtedness in respect of Hedging Obligations permitted by
Section 7.9; and

          (g) other Indebtedness of the Borrowers and their Subsidiaries in an
aggregate principal amount not to exceed the greater of (i) 33% of Consolidated
EBITDA for the four fiscal quarter period for which financial statements
required hereunder have most recently been delivered at the time such
Indebtedness is incurred or (ii) $50,000,000 at any time outstanding; provided,
however, that (x) no more than $50,000,000 of such Indebtedness may be secured
by property of the Borrowers and their Subsidiaries and (y) none of such
Indebtedness may be secured by intangible Collateral.

Borrowers will not, and will not permit any Subsidiary to, issue any preferred
stock or other preferred equity interests that (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is or may
become redeemable or repurchaseable by such Borrower or such Subsidiary at the
option of the holder thereof, in whole or in part or (iii) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock or any other

58



--------------------------------------------------------------------------------



 



preferred equity interests described in this paragraph, on or prior to, in the
case of clause (i), (ii) or (iii), the first six months immediately following
the Termination Date.

          Section 7.2. Negative Pledge. The Borrowers will not, and will not
permit any of their Subsidiaries to, create, incur, assume or suffer to exist
any Lien on any of their assets or property now owned or hereafter acquired or,
except:

          (a) Liens created in favor of the Collateral Agent pursuant to the
Security Documents for the benefit of the Secured Parties;

          (b) Permitted Encumbrances;

          (c) any Liens on any property or asset of any Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of any Borrower or
any Subsidiary;

          (d) Liens securing Indebtedness permitted by Section 7.1(g);

          (e) any Lien (i) existing on any asset of any Person at the time such
Person becomes a Subsidiary of any Borrower, (ii) existing on any asset of any
Person at the time such Person is merged with or into any Borrower or any
Subsidiary of any Borrower or (iii) existing on any asset prior to the
acquisition thereof by any Borrower or any Subsidiary of any Borrower; provided,
that any such Lien was not created in the contemplation of any of the foregoing
and any such Lien secures only those obligations which it secures on the date
that such Person becomes a Subsidiary or the date of such merger or the date of
such acquisition; and

          (f) extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (d) of this Section; provided, that the principal amount
of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.

          Section 7.3. Fundamental Changes.

          (a) The Borrowers will not, and will not permit any Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided,
that if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing (i) any
Borrower or any Subsidiary may merge with a Person (other than a merger of a
Borrower with another Borrower) if any Borrower (or such Subsidiary if a
Borrower is not a party to such merger) is the surviving Person, (ii) any
Borrower may merge with another Borrower, provided that if Services is a party
to such merger, but is not the surviving Person, the surviving Person has
executed and delivered to the Collateral Agent assumption agreements, in form
and substance satisfactory to the Collateral Agent, with respect to the Security
Agreement and the Intellectual Property Security Agreement, together with
(aa) UCC financing statements, amendments and other applicable documents under
the laws of the jurisdictions with respect to

59



--------------------------------------------------------------------------------



 



the perfection of the Liens granted under such agreements, as requested by the
Collateral Agent in order to perfect such Liens, duly authorized or executed by
such surviving Person, (bb) copies of favorable UCC, tax, judgment and fixture
lien search reports in all necessary or appropriate jurisdictions and under all
legal and trade names of surviving Person, indicating that there are no prior
Liens on any of the Collateral other than Permitted Encumbrances, (cc) a
Perfection Certificate duly completed and executed by the surviving Person,
(dd) a certificate of the Secretary or Assistant Secretary of the surviving
Person, attaching and certifying copies of its certificate of incorporation,
bylaws and of the resolutions of its boards of directors, authorizing the
execution, delivery and performance of the foregoing documents to which it is a
party and certifying the name, title and true signature of each officer of the
surviving Person executing such documents, (ee) certificates of good standing or
existence, as may be available from the Secretary of State of Delaware and each
other jurisdiction where the surviving Person is required to be qualified to do
business as a foreign corporation; (ff) a favorable written opinion of Alston &
Bird, LLP, counsel to the surviving Person, addressed to the Collateral Agent,
the Administrative Agent and each of the Lenders, and covering such matters
relating to the surviving Person, the foregoing documents and the transactions
contemplated thereby as the Administrative Agent or the Required Lenders shall
reasonably request; (iii) any Subsidiary (excluding Services and Checkfree
Investment) may merge into another Subsidiary; provided, that if any party to
such merger is a Subsidiary Loan Party, either (A) the Subsidiary Loan Party
shall be the surviving Person or (B) if the surviving Person was not a
Subsidiary Loan Party either (1) such Person shall become a Subsidiary Loan
Party immediately upon consummation of such merger and otherwise in accordance
with Section 5.10 or (2) the Borrowers shall have certified in reasonable detail
satisfactory to the Administrative Agent that after giving effect to such
merger, the Borrowers are in compliance with clauses (a) and (b) of this
Section 5.10, and (iv) any Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to any Borrower or to any
Subsidiary Loan Party, (iv) the Borrowers and their Subsidiaries may eliminate
or discontinue business lines and segments from time to time if (A) such action
has been approved by the Board of Directors of one of the Borrowers, and
(B) such elimination or discontinuance will not jeopardize the Borrowers’
ability to perform under any of the Loan Documents; and (v) any Subsidiary
(other than a Subsidiary Loan Party) may liquidate or dissolve if the Borrowers
determine in good faith that such liquidation or dissolution is in the best
interests of the Borrowers and is not materially disadvantageous to the Lenders;
provided, that any such merger involving a Person that is not a wholly-owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 7.4.

          (b) The Borrowers will not, and will not permit any Subsidiary to,
engage in any business other than businesses of the type conducted by the
Borrowers and their Subsidiaries on the date hereof and businesses reasonably
related thereto.

          Section 7.4. Investments, Loans, Etc. The Borrowers will not, and will
not permit any of their Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly-owned Subsidiary
prior to such merger), any common stock, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person (all of the foregoing being collectively called
“Investments”), or purchase or otherwise

60



--------------------------------------------------------------------------------



 



acquire (in one transaction or a series of transactions) any assets of any other
Person that constitute a business unit, or create or form any Subsidiary,
except:

          (a) Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries);

          (b) Permitted Investments;

          (c) Accounts receivable of any Borrower or any Subsidiary arising from
advances made by them in the ordinary course of business;

          (d) cash deposits made in the ordinary course of business pursuant to
the requirements of government agencies or public utilities;

          (e) advances resulting in the ordinary course of business from
overdrafts in connection with the ACH Programs and other similar programs and
arrangements for the provision of ACH Services with parties other than Lenders
and in connection with the ARC Transmission Agreement;

          (f) Guarantees constituting Indebtedness permitted by Section 7.1;

          (g) Guarantees of obligations that do not constitute Indebtedness, to
the extent guaranteed in the ordinary course of business;

          (h) Investments made by any Borrower or any Subsidiary to or in any
other Borrower or Subsidiary; provided, further, that to the extent any
Collateral is transferred to a Borrower or Subsidiary that is not a party to the
Security Agreement or Intellectual Property Security Agreement, such Person
shall (i) have joined the Security Agreement and the Intellectual Property
Security Agreement, pursuant to agreements in form and substance satisfactory to
the Collateral Agent, and (ii) delivered to the Collateral Agent (aa) UCC
financing statements, amendments and other applicable documents under the laws
of the jurisdictions with respect to the perfection of the Liens granted under
such agreements, as requested by the Collateral Agent in order to perfect such
Liens, duly authorized or executed by such Person, (bb) copies of favorable UCC,
tax, judgment and fixture lien search reports in all necessary or appropriate
jurisdictions and under all legal and trade names of such Person, indicating
that there are no prior Liens on any of the Collateral other than Permitted
Encumbrances, (cc) a Perfection Certificate duly completed and executed by such
Person, (dd) a certificate of the Secretary or Assistant Secretary of such
Person, attaching and certifying copies of its certificate of incorporation,
bylaws and of the resolutions of its boards of directors, authorizing the
execution, delivery and performance of the foregoing documents to which it is a
party and certifying the name, title and true signature of each officer of such
Person executing such documents, (ee) certificates of good standing or
existence, as may be available from the Secretary of State of the jurisdiction
of organization of such Person and each other jurisdiction where such Person is
required to be qualified to do business as a foreign corporation; and (ff) a
favorable written opinion of Alston & Bird, LLP, counsel to such Person,
addressed to the Collateral Agent, the Administrative Agent and each of the
Lenders, and covering such matters relating to such Person, the foregoing
documents and the transactions contemplated thereby as the Administrative Agent
or the Required Lenders shall reasonably request;

61



--------------------------------------------------------------------------------



 



          (i) loans or advances to employees, officers or directors of any
Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided, however, that the aggregate amount of
all such loans and advances does not exceed $2,500,000 at any time;

          (j) Hedging Obligations permitted by Section 7.9;

          (k) Permitted Acquisitions; and

          (l) Other Investments which in the aggregate do not exceed $50,000,000
at any time outstanding.

          Section 7.5. Restricted Payments. The Borrowers will not, and will not
permit any Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or Indebtedness subordinated to the Obligations or Guarantees
thereof or any options, warrants, or other rights to purchase such common stock
or such Indebtedness, whether now or hereafter outstanding (each, a “Restricted
Payment”), except for (i) dividends payable by the Parent solely in shares of
any class of its common stock, (ii) Restricted Payments made by any Borrower or
Subsidiary to any other Subsidiary or the Parent or, in the case of any cash
dividend on any class of stock of a Subsidiary, any other Person, so long as
such dividend is paid pro rata to all holders of such Subsidiary’s Capital Stock
and (iii) Restricted Payments made in connection with Indebtedness subordinated
to the obligations to the extent permitted pursuant to the subordination
provisions related thereto.

          Section 7.6. Sale of Assets. The Borrowers will not, and will not
permit any Subsidiary to, convey, sell, lease, assign, transfer or otherwise
dispose of, any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s common stock to any Person other than to any Borrower or a
Subsidiary Loan Party (or to qualify directors if required by applicable law),
except (a) the sale or other disposition for fair market value of obsolete or
worn out property or other property not necessary for operations disposed of in
the ordinary course of business; (b) the sale of inventory and Permitted
Investments in the ordinary course of business; (c) the sale of assets in any
Fiscal Year in amount not to exceed 10% of the book value of the total assets of
the Borrowers and their Subsidiaries determined as of the last day of the prior
Fiscal Year on a consolidated basis in accordance with GAAP; provided that at no
time shall the amount of tangible assets sold pursuant to this clause (c) exceed
10% of the total tangible assets of the Borrowers and their Subsidiaries
determined as of the last day of the prior Fiscal Year on a consolidated basis
in accordance with GAAP and (d) the Borrowers and their Subsidiaries may
eliminate or discontinue business lines and segments from time to time if
(A) such action has been approved by the Board of Directors of one of the
Borrowers, and (B) such elimination or discontinuance will not jeopardize the
Borrowers’ ability to perform under any of the Loan Documents.

          Section 7.7. Transactions with Affiliates. The Borrowers will not, and
will not permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or

62



--------------------------------------------------------------------------------



 



purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a) in the
ordinary course of business at prices and on terms and conditions not less
favorable to such Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among Loan Parties not involving any other Affiliates, (c) any Restricted
Payment permitted by Section 7.5 and (d) transactions with Affiliates described
on Schedule 7.7.

          Section 7.8. Restrictive Agreements. The Borrowers will not, and will
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon (a) the ability of any Borrower or any Subsidiary to create, incur or
permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its common stock, to make or repay loans or
advances to any Borrower or any other Subsidiary, to Guarantee Indebtedness of
any Borrower or any other Subsidiary or to transfer any of its property or
assets to any Borrower or any Subsidiary of any Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or by
this Agreement, any other Loan Document, any ACH Program Document, the ARC
Transmission Agreement, any organizational documents relating to SPVs or any
agreement set forth on Schedule 7.8, (ii) the foregoing shall not apply to
conditions imposed by Hedge Agreements with Lenders limiting creation,
incurrence or permitting Liens unless the obligations under such Hedge Agreement
are secured pari passu, (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is sold and such sale is permitted hereunder,
(iv) clause (a) shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) shall not apply to customary provisions in
leases restricting the assignment thereof.

          Section 7.9. Hedging Transactions. The Borrowers will not, and will
not permit any Subsidiary to, enter into any Hedging Transaction, other than
Hedging Transactions entered into with any Lender or any Affiliate of a Lender
in the ordinary course of business to hedge or mitigate risks to which any
Borrower or any Subsidiary is exposed in the conduct of its business or the
management of its liabilities. Solely for the avoidance of doubt, each Borrower
acknowledges that a Hedging Transaction entered into for speculative purposes or
of a speculative nature (which shall be deemed to include any Hedging
Transaction under which any Borrower or any of the Subsidiaries is or may become
obliged to make any payment (i) in connection with the purchase by any third
party of any common stock or any Indebtedness or (ii) as a result of changes in
the market value of any common stock or any Indebtedness) is not a Hedging
Transaction entered into in the ordinary course of business to hedge or mitigate
risks.

          Section 7.10. Amendment to Material Documents. The Borrowers will not,
and will not permit any Subsidiary to, amend, modify or waive any of its rights
in a manner materially adverse to the Lenders under its certificate of
incorporation, bylaws or other organizational documents.

63



--------------------------------------------------------------------------------



 



          Section 7.11. Accounting Changes. The Borrowers will not, and will not
permit any Subsidiary to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Parent or of any Subsidiary, except to change the fiscal year of a
Subsidiary to conform its fiscal year to that of the Parent.

ARTICLE VIII

EVENTS OF DEFAULT

          Section 8.1. Events of Default. If any of the following events (each
an “Event of Default”) shall occur:

          (a) any Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

          (b) any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or

          (c) any representation or warranty made or deemed made by or on behalf
of any Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or

          (d) any Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 5.1, 5.2, 5.3 (with respect to any Borrower’s
existence) or Articles VI or VII; or

          (e) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above), and such failure shall remain unremedied for 30 days
after the earlier of (i) any executive officer of the Borrower becomes aware of
such failure, or (ii) notice thereof shall have been given to the Parent by the
Administrative Agent or any Lender; or

          (f) the occurrence of a “Level IV Default” under the ACH Master
Agreement #1; or

          (g) any Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and

64



--------------------------------------------------------------------------------



 



such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing such Material Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to such Material Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such Material Indebtedness; or any such
Material Indebtedness shall be declared to be due and payable; or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof; or

          (h) any Borrower or any Material Subsidiary shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section, (iii) apply for
or consent to the appointment of a custodian, trustee, receiver, liquidator or
other similar official for any such Borrower or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or

          (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Borrower or any Material Subsidiary or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for any Borrower or any Material Subsidiary or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

          (j) any Borrower or any Material Subsidiary shall become unable to
pay, shall admit in writing its inability to pay, or shall fail to pay, its
debts as they become due; or

          (k) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrowers
and the Subsidiaries in an aggregate amount exceeding $5,000,000; or

          (l) any judgment or order for the payment of money in excess of
$10,000,000 in the aggregate shall be rendered against any Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

65



--------------------------------------------------------------------------------



 



          (m) any non-monetary judgment or order shall be rendered against any
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or

          (n) a Change in Control shall occur or exist; or

          (o) an Event of Default under any other Loan Document shall occur (and
any applicable cure period has expired); or

          (p) any material provision of any Subsidiary Guaranty Agreement shall
for any reason cease to be valid and binding on, or enforceable against, any
Subsidiary Loan Party, or any Subsidiary Loan Party shall so state in writing,
or any Subsidiary Loan Party shall seek to terminate its Subsidiary Guaranty
Agreement;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Parent, take any
or all of the following actions, at the same or different times: (i) terminate
the Commitments, whereupon the Commitment of each Lender shall terminate
immediately; (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower,
(iii) exercise all remedies contained in any other Loan Document and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either clause (h) or (i) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower.

ARTICLE IX

THE ADMINISTRATIVE AGENT

          Section 9.1. Appointment of Administrative Agent. (a) Each Lender
irrevocably appoints SunTrust Bank as the Administrative Agent and authorizes it
to take such actions on its behalf and to exercise such powers as are delegated
to the Administrative Agent under this Agreement and the other Loan Documents,
together with all such actions and powers that are reasonably incidental
thereto. The Administrative Agent may perform any of its duties hereunder or
under the other Loan Documents by or through any one or more sub-agents or
attorneys-in-fact appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent or attorney-in-fact may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions set forth in this Article shall apply to any
such sub-agent or attorney-in-fact and the Related Parties of the Administrative
Agent, any such sub-agent and any such attorney-in-fact and shall apply to their

66



--------------------------------------------------------------------------------



 



respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

          (b) The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article IX included the Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Issuing
Bank.

          Section 9.2. Nature of Duties of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Parent or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Parent) concerning all matters
pertaining to such duties.

67



--------------------------------------------------------------------------------



 



          Section 9.3. Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

          Section 9.4. Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

          Section 9.5. Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed,
sent or made by the proper Person. The Administrative Agent may also rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (including counsel for the
Parent), independent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.

          Section 9.6. The Administrative Agent in its Individual Capacity. The
bank serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Required
Lenders”, “holders of Notes”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with any Borrower or any Subsidiary or Affiliate of any Borrower as if
it were not the Administrative Agent hereunder.

          Section 9.7. Successor Administrative Agent.

          (a) The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Parent. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Parent provided that no Default or Event of
Default shall exist at such time. If no successor Administrative

68



--------------------------------------------------------------------------------



 



Agent shall have been so appointed, and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent, which
shall be a commercial bank organized under the laws of the United States of
America or any state thereof or a bank which maintains an office in the United
States, having a combined capital and surplus of at least $500,000,000.

          (b) Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

          Section 9.8. Authorization to Execute other Loan Documents. Each
Lender hereby authorizes the Administrative Agent to execute on behalf of all
Lenders all Loan Documents other than this Agreement.

          Section 9.9. Syndication Agent; Documentation Agents. Each Lender
hereby appoints Bank of America, N.A. as the Syndication Agent and each of
KeyBank National Association, US Bank and BNP Paribas as a Documentation Agent,
and hereby acknowledges and agrees that the Syndication Agent and Documentation
Agents shall have no duties or responsibilities hereunder in its capacity as
such.

ARTICLE X

MISCELLANEOUS

          Section 10.1. Notices.

          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

     
To the Borrowers:
  CheckFree Corporation

69



--------------------------------------------------------------------------------



 



     

  4411 East Jones Bridge Road

  Norcross, Georgia 30093

  Attention: Treasurer

  Telecopy Number: (678) 375-2627
 
   
With a copy to:
  CheckFree Corporation

  4411 E. Jones Bridge Rd

  Norcross, GA 30092

  Attention: General Counsel

  Fax: (678) 375-3235
 
   
To the Administrative Agent:
  SunTrust Bank
 
  303 Peachtree Street, N. E., 3rd Floor

  Atlanta, Georgia 30308

  Attention: Brian Peters, Managing Director

  Telecopy Number: (404) 827-6118
 
   
With a copy to:
  SunTrust Bank Agency Services

  303 Peachtree Street, N. E./25th Floor

  Atlanta, Georgia 30308

  Attention: Doris Folsom

  Telecopy Number: (404) 658-4906
 
   

  and
 
   

  King & Spalding LLP

  191 Peachtree St., NE

  Atlanta, GA 30303

  Attention: Carolyn Z. Alford

  Telecopy Number: (404) 572-5100
 
   
To the Issuing Bank:
  SunTrust Bank

  25 Park Place, N. E./Mail Code 3706

  Atlanta, Georgia 30303

  Attention: Jon Conley

  Telecopy Number: (404) 588-8129
 
   
To the Swingline Lender:
  SunTrust Bank

  Agency Services

  303 Peachtree Street, N.E./25th Floor

  Atlanta, Georgia 30308

  Attention: Ms. Doris Folsom

  Telecopy Number: (404) 658-4906
 
   
To any other Lender:
  the address set forth in the Administrative

  Questionnaire

70



--------------------------------------------------------------------------------



 



Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Bank shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

          (b) Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Parent. The Administrative Agent and the
Lenders shall be entitled to rely on the authority of any Person purporting to
be a Person authorized by the Parent to give such notice and the Administrative
Agent and Lenders shall not have any liability to any Borrower or other Person
on account of any action taken or not taken by the Administrative Agent or the
Lenders in reliance upon such telephonic or facsimile notice. The obligation of
each Borrower to repay the Loans and all other Obligations hereunder shall not
be affected in any way or to any extent by any failure of the Administrative
Agent and the Lenders to receive written confirmation of any telephonic or
facsimile notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.

          Section 10.2. Waiver; Amendments.

          (a) No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between any Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.

          (b) No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by each Borrower and the Required Lenders or each Borrower and the
Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no amendment or waiver shall:
(i) increase

71



--------------------------------------------------------------------------------



 



the Commitment of any Lender without the written consent of such Lender,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the date fixed
for any payment of any principal of, or interest on, any Loan or LC Disbursement
or interest thereon or any fees hereunder or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.20 (b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) except as provided in Section 5.10(d), release any
guarantor or limit the liability of any such guarantor under any guaranty
agreement, without the written consent of each Lender; or (vii) release all or
substantially all collateral (if any) securing any of the Obligations or agree
to subordinate any Lien in such collateral to any other creditor of any Borrower
or any Subsidiary, without the written consent of each Lender; provided further,
that no such agreement shall amend, modify or otherwise affect the rights,
duties or obligations of the Administrative Agent, the Swingline Bank or the
Issuing Bank without the prior written consent of such Person. Notwithstanding
the foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by each Borrower, the Required Lenders and the
Administrative Agent (and, if their rights, duties or obligations are affected
thereby, the Issuing Bank and the Swingline Lender) if (i) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate (but such Lender shall continue to be entitled to
the benefits of Sections 2.17, 2.18, and 2.19 and 10.3) upon the effectiveness
of such amendment and (ii) at the time such amendment becomes effective, each
Lender not consenting thereto receives payment in full principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement and is released from its obligations hereunder.

          Section 10.3. Expenses; Indemnification.

          (a) Each Borrower shall jointly and severally pay (i) all reasonable,
out-of-pocket costs and expenses of the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of outside counsel for
the Administrative Agent and its Affiliates, in connection with the syndication
of the credit facilities provided for herein, the preparation and administration
of the Loan Documents and any amendments, modifications or waivers thereof
(whether or not the transactions contemplated in this Agreement or any other
Loan Document shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of outside counsel) incurred by the
Administrative Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
any Letters of Credit issued hereunder.

72



--------------------------------------------------------------------------------



 



          (b) Each Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees, time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party, any Borrower or any other
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by any third party, any Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if any
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

          (c) Each Borrower shall pay, and hold the Administrative Agent and
each of the Lenders harmless from and against, any and all present and future
stamp, documentary, and other similar taxes with respect to this Agreement and
any other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

          (d) To the extent that the Borrowers fail to pay any amount required
to be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

73



--------------------------------------------------------------------------------



 



          (e) To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to actual or direct damages) arising out of, in connection
with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof.

          (f) All amounts due under this Section shall be payable promptly after
written demand therefor.

          Section 10.4. Successors and Assigns.

          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by any Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

          (b) Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
with respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000, in the case of any assignment of a Revolving
Commitment, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Parent otherwise consents (each such
consent not to be unreasonably withheld or delayed), (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis, and (iii) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$1,000, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire. Upon (i) the execution
and delivery of the Assignment and Acceptance by the assigning Lender and
assignee Lender, (ii) acceptance and recording thereof by the Administrative
Agent pursuant to paragraph (c) of this Section, (iii) consent thereof from the
Parent to the extent required pursuant to this clause (b) and (iv) if such
assignee Lender is a Foreign Lender, compliance by such Person with
Section 2.19(e), from and after the effective date specified in each Assignment
and Acceptance, the Eligible Assignee thereunder shall be a party hereto and, to
the extent of the interest assigned

74



--------------------------------------------------------------------------------



 



by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 10.3. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Parent, shall maintain at one of its offices in Atlanta, Georgia a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and each Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by any
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

          (d) Any Lender may, without the consent of, or notice to, the
Borrowers, the Administrative Agent, the Swingline Bank or the Issuing Bank sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) each Borrower, the
Administrative Agent, the Swingline Bank, the Issuing Bank and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver with respect to the following to the extent affecting
such Participant: (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or LC Disbursement or interest thereon or any fees hereunder or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment, without the
written consent of each Lender affected thereby, (iv) change Section 2.20(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent

75



--------------------------------------------------------------------------------



 



hereunder, without the consent of each Lender; (vi) except as provided in
Section 5.10(d), release any guarantor or limit the liability of any such
guarantor under any guaranty agreement without the written consent of each
Lender except to the extent such release is expressly provided under the terms
of the Guaranty Agreement; or (vii) release all or substantially all collateral
(if any) securing any of the Obligations. Subject to paragraph (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.17, 2.18, and 2.19 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 10.7 as though it were a
Lender.

          (e) A Participant shall not be entitled to receive any greater payment
under Section 2.17 and Section 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Parent’s prior written consent. A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.19 unless
the Parent is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.19(e) as though it were a Lender.

          (f) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

          Section 10.5. Governing Law; Jurisdiction; Consent to Service of
Process.

          (a) This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of Georgia.

          (b) Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the Northern District of Georgia, and of any state court of
the State of Georgia located in Fulton County and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Georgia state court or, to the extent permitted by applicable law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or its properties in the courts of any
jurisdiction.

76



--------------------------------------------------------------------------------



 



          (c) Each Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

          (d) Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

          Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

          Section 10.7. Right of Setoff. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender and the Issuing Bank shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Parent, any such notice being expressly
waived by the Parent to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) of any Borrower at any time held or other obligations at any time owing
by such Lender and the Issuing Bank to or for the credit or the account of any
Borrower against any and all Obligations held by such Lender or the Issuing
Bank, as the case may be, irrespective of whether such Lender or the Issuing
Bank shall have made demand hereunder and although such Obligations may be
unmatured. Each Lender and the Issuing Bank agree promptly to notify the
Administrative Agent and the Parent after any such set-off and any application
made by such Lender and the Issuing Bank, as the case may be; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application.

          Section 10.8. Counterparts; Integration. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Agreement, the other Loan Documents, and any separate letter agreement(s)
relating to any fees payable to the Administrative Agent constitute the entire

77



--------------------------------------------------------------------------------



 



agreement among the parties hereto and thereto regarding the subject matters
hereof and thereof and supersede all prior agreements and understandings, oral
or written, regarding such subject matters.

          Section 10.9. Survival. All covenants, agreements, representations and
warranties made by each Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.17, 2.18, 2.19, and 10.3 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.

          Section 10.10. Severability. Any provision of this Agreement or any
other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

          Section 10.11. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and each Lender agrees to take normal and reasonable precautions to
maintain the confidentiality of any information designated in writing as
confidential and provided to it by any Borrower or any Subsidiary, except that
such information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender, including without limitation
accountants, legal counsel and other advisors, so long as such information
remains confidential, (ii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority, (iv) to the extent that such
information becomes publicly available other than as a result of a breach of
this Section, or which becomes available to the Administrative Agent, the
Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than any Borrower, (v) in connection
with the exercise of any remedy hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, and
(vi) subject to provisions substantially similar to this Section 10.11, to any
actual or prospective assignee or Participant or to any prospective contractual
counterparty (or its advisor) to any securitization, hedge or other derivative
transaction, or (vii) with the consent of the Parent. Any Person required to
maintain the confidentiality of any information as provided for in this Section

78



--------------------------------------------------------------------------------



 



shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.

          Section 10.12. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.

          Section 10.13. Waiver of Effect of Corporate Seal. Each Borrower
represents and warrants that neither it nor any other Loan Party is required to
affix its corporate seal to this Agreement or any other Loan Document pursuant
to any requirement of law or regulation, agrees that this Agreement is delivered
such Borrower under seal and waives any shortening of the statute of limitations
that may result from not affixing the corporate seal to this Agreement or such
other Loan Documents.

ARTICLE XI

CROSS GUARANTY

          Section 11.1. Cross Guaranty. Each Borrower hereby agrees that such
Borrower is jointly and severally liable for, and hereby absolutely and
unconditionally guarantees to the Administrative Agent and the Lenders and their
respective successors and assigns, the full and prompt payment (whether at
stated maturity, by acceleration or otherwise) and performance of, all
Obligations owed or hereafter owing to the Administrative Agent and the Lenders
by each other Borrower. Each Borrower agrees that its guaranty obligation
hereunder is a continuing guaranty of payment and performance and not of
collection, that its obligations under this Article XI shall not be discharged
until payment and performance, in full, of the Obligations has occurred, and
that its obligations under this Article XI shall be absolute and unconditional,
irrespective of, and unaffected by;

          (a) the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document or
any other agreement, document or instrument to which any Borrower is or may
become a party;

79



--------------------------------------------------------------------------------



 



          (b) the absence of any action to enforce this Agreement (including
this Article XI) or any other Loan Document or the waiver or consent by the
Administrative Agent and the Lenders with respect to any of the provisions
thereof;

          (c) the existence, value or condition of, or failure to perfect its
Lien against, any security for the Obligations or any action, or the absence of
any action, by the Administrative Agent and the Lenders in respect thereof
(including the release of any such security);

          (d) the insolvency of any Loan Party; or

          (e) any other action or circumstances that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

          Section 11.2. Waivers by Borrowers. Each Borrower expressly waives all
rights it may have now or in the future under any statute, or at common law, or
at law or in equity, or otherwise, to compel the Administrative Agent or the
Lenders to marshal assets or to proceed in respect of the Obligations guaranteed
hereunder against any other Loan Party, any other party or against any security
for the payment and performance of the Obligations before proceeding against, or
as a condition to proceeding against, such Borrower. It is agreed among each
Borrower, the Administrative Agent and the Lenders that the foregoing waivers
are of the essence of the transaction contemplated by this Agreement and the
other Loan Documents and that, but for the provisions of this Article XI and
such waivers, the Administrative Agent and the Lenders would decline to enter
into this Agreement.

          Section 11.3. Benefit of Guaranty. Each Borrower agrees that the
provisions of this Article XI are for the benefit of the Administrative Agent
and the Lenders and their respective successors, transferees, endorsees and
assigns, and nothing herein contained shall impair, as between any other
Borrower and the Administrative Agent or the Lenders, the obligations of such
other Borrower under the Loan Documents.

          Section 11.4. Subordination of Subrogation, Etc. Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, and
except as set forth in Article XI., each Borrower hereby agrees not to exercise
any and all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification or set off and any and all defenses
available to a surety, guarantor or accommodation co-obligor until such time as
the Obligations are paid in full and the Commitments and this Agreement are
terminated. Each Borrower acknowledges and agrees that this provision is
intended to benefit the Administrative Agent and the Lenders and shall not limit
or otherwise affect such Borrower’s liability hereunder or the enforceability of
this Article XI, and that the Administrative Agent, the Lenders and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 11.4.

          Section 11.5. Election of Remedies. If the Administrative Agent or any
Lender may, under applicable law, proceed to realize its benefits under any of
the Loan Documents

80



--------------------------------------------------------------------------------



 



giving the Administrative Agent or such Lender a Lien upon any Collateral,
whether owned by any Borrower or by any other Person, either by judicial
foreclosure or by non-judicial sale or enforcement, the Administrative Agent or
any Lender may, at its sole option, determine which of its remedies or rights it
may pursue without affecting any of its rights and remedies under this
Article XI. If, in the exercise of any of its rights and remedies, the
Administrative Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by the
Administrative Agent or such Lender and waives any claim based upon such action,
even if such action by the Administrative Agent or such Lender shall result in a
full or partial loss of any rights of subrogation that each Borrower might
otherwise have had but for such action by the Administrative Agent or such
Lender. Any election of remedies that results in the denial or impairment of the
right of the Administrative Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. In the event the Administrative Agent or any
Lender shall bid at any foreclosure or trustee’s sale or at any private sale
permitted by law or the Loan Documents, the Administrative Agent or such Lender
may bid all or less than the amount of the Obligations and the amount of such
bid need not be paid by the Administrative Agent or such Lender but shall be
credited against the Obligations. The amount of the successful bid at any such
sale, whether the Administrative Agent, the Lender or any other party is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Article XI, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Administrative Agent or any Lender might
otherwise be entitled but for such bidding at any such sale.

          Section 11.6. Limitation. Notwithstanding any provision herein
contained to the contrary, each Borrower’s liability under this Article XI
(which liability is in any event in addition to amounts for which such Borrower
is primarily liable under Article II) shall be limited to an amount not to
exceed as of any date the greater of:

          (a) the net amount of all Loans advanced to any other Borrower under
this Agreement and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower; and

          (b) the amount that could be claimed by the Administrative Agent and
the Lenders from such Borrower under this Article XI without rendering such
claim voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law after taking into
account, among other things, such Borrower’s right of contribution and
indemnification from each other Borrower under Section 11.7.

          Section 11.7. Contribution with Respect to Guaranty Obligations.

          (a) To the extent that any Borrower shall make a payment under this
Article XI of all or any of the Obligations (other than Loans made to that
Borrower for which it is

81



--------------------------------------------------------------------------------



 



primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments then previously or concurrently made by any other Borrower,
exceeds the amount that such Borrower would otherwise have paid if each Borrower
had paid the aggregate Obligations satisfied by such Guarantor Payment in the
same proportion that such Borrower’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Borrowers as determined immediately prior to
the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Obligations and termination of the Commitments, such
Borrower shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Borrower for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment.

          (b) As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim that could then be
recovered from such Borrower under this Article XI without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.

          (c) This Section 11.7 is intended only to define the relative rights
of Borrowers and nothing set forth in this Section 11.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 11.1. Nothing contained in this Section
11.7 shall limit the liability of any Borrower to pay the Loans made directly or
indirectly to that Borrower and accrued interest, Fees and expenses with respect
thereto for which such Borrower shall be primarily liable.

          (d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

          (e) The rights of the indemnifying Borrowers against other Credit
Parties under this Section 11.7 shall be exercisable upon the full and
indefeasible payment of the Obligations and the termination of the Commitments.

          Section 11.8. Liability Cumulative. The liability of Borrowers under
this Article XI is in addition to and shall be cumulative with all liabilities
of each Borrower to the Administrative Agent and the Lenders under this
Agreement and the other Loan Documents to which such Borrower is a party or in
respect of any Obligations or obligation of the other Borrower, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

(remainder of page left intentionally blank)

82



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed under seal in the case of the Borrowers by their respective
authorized officers as of the day and year first above written.

              CHECKFREE CORPORATION
 
       

  By   /s/ David E. Mangum

     

--------------------------------------------------------------------------------

 

  Name:   David E. Mangum

  Title:   Executive Vice President and

      Chief Financial Officer
 
            CHECKFREE SERVICES CORPORATION
 
       

  By   /s/ David E. Mangum

     

--------------------------------------------------------------------------------

 

  Name:   David E. Mangum

  Title:   Executive Vice President and

      Chief Financial Officer
 
            CHECKFREE INVESTMENT CORPORATION
 
       

  By   /s/ David E. Mangum

     

--------------------------------------------------------------------------------

 

  Name:   David E. Mangum

  Title:   Executive Vice President and

      Chief Financial Officer

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              SUNTRUST BANK, as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender
 
       

  By   /s/ Brian K. Peters

     

--------------------------------------------------------------------------------

 

  Name:   Brian K. Peters

  Title:   Managing Director

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A. as a Lender
 
       

  By   /s/ Brian L. Martin

     

--------------------------------------------------------------------------------

 

  Name:   Brian L. Martin

  Title:   Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              KEYBANK NATIONAL ASSOCIATION as a
Lender
 
       

  By   /s/ Jeff Kalinowski

     

--------------------------------------------------------------------------------

 

  Name:   Jeff Kalinowski

  Title:   Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              US BANK, NATIONAL ASSOCIATION, as a

  Lender    
 
       

  By   /s/ John Holland

     

--------------------------------------------------------------------------------

 

  Name:   John Holland

  Title:   Senior Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              BNP PARIBAS, as a Lender
 
       

  By   /s/ Henry F. Setina

     

--------------------------------------------------------------------------------

 

  Name:   Henry F. Setina

  Title:   Director
 
       

  By   /s/ Jeff Tebeaux

     

--------------------------------------------------------------------------------

 

  Name:   Jeff Tebeaux

  Title:   Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              REGIONS BANK, as a Lender
 
 
  By   /s/ W. Brad Davis

     

--------------------------------------------------------------------------------

 

  Name:   W. Brad Davis

  Title:   Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              BRANCH BANKING & TRUST COMPANY, as a Lender
 
       

  By   /s/ McKie M. Trottey

     

--------------------------------------------------------------------------------

 

  Name:   McKie M. Trottey

  Title:   Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              MIZUHO CORPORATE BANK, LTD., as a

  Lender    
 
       

  By   /s/ Bertram Tang

     

--------------------------------------------------------------------------------

 

  Name:   Bertram Tang

  Title:   Senior Vice President &

      Team Leader

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



ANNEX I

          Lender

--------------------------------------------------------------------------------

  Revolving Commitment Amount

--------------------------------------------------------------------------------

SunTrust Bank
  $ 30,000,000  
Bank of America, N.A.
  $ 30,000,000  
KeyBank National Association
  $ 30,000,000  
US Bank, National Association
  $ 25,000,000  
BNP Paribas
  $ 25,000,000  
Regions Bank
  $ 15,000,000  
Branch Banking & Trust Company
  $ 15,000,000  
Mizuho Corporate Bank, Ltd.
  $ 15,000,000  

Annex 1

 



--------------------------------------------------------------------------------



 



SCHEDULE I

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

                                              Applicable Margin          
Applicable Pricing           for Eurodollar   Applicable Margin   Percentage for
Level

--------------------------------------------------------------------------------

  Leverage Ratio

--------------------------------------------------------------------------------

  Loans

--------------------------------------------------------------------------------

  for Base Rate Loans

--------------------------------------------------------------------------------

  Commitment Fee

--------------------------------------------------------------------------------

I
  Less than 0.50: 1.00     1.00 %     0.00 %     0.20 %
II
  Greater than or equal to 0.50:1.00 but less than 1.00:1.00     1.25 %     0.25
%     0.25 %
III
  Greater than or equal to 1.00:1.00 but less than 1.50:1.00     1.50 %     0.50
%     0.30 %
IV
  Greater than or equal to 1.50:1.00     2.00 %     1.00 %     0.35 %

 